Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 to Amended and Restated Loan Agreement

 

AMENDMENT NO. 1 dated as of November 18, 2020 (this “Agreement”), among Alpine
Funding LLC (the “Borrower”), SIC Advisors LLC (the “Portfolio Manager”), the
Financing Providers executing this Agreement on the signature pages hereto,
Citibank, N.A., as collateral agent (in such capacity, the “Collateral Agent”)
and securities intermediary (in such capacity, the “Securities Intermediary”),
Virtus Group, LP, as collateral administrator (in such capacity, the “Collateral
Administrator”) and JPMorgan Chase Bank, National Association, as administrative
agent (in such capacity, the “Administrative Agent”).

 

The Borrower, the Portfolio Manager, the Financing Providers party thereto, the
Collateral Agent, the Collateral Administrator, the Securities Intermediary and
the Administrative Agent are parties to an Amended and Restated Loan Agreement
dated as of September 29, 2017 (as amended, modified and supplemented and in
effect from time to time prior to the date hereof, the “Loan Agreement”).

 

The parties hereto wish now to amend the Loan Agreement in certain respects, and
accordingly, the parties hereto hereby agree as follows:

 

Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Loan Agreement are used herein as defined therein. This Agreement
shall constitute a Loan Document for all purposes of the Loan Agreement and the
other Loan Documents.

 

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
in Section 4 below, the Loan Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in Annex A hereto.

 

Section 3. Representations and Warranties. The Borrower and the Portfolio
Manager represent and warrant to the Financing Providers and each Agent that
(a) the representations and warranties set forth in Section 6.01 of the Loan
Agreement (as hereby amended) are true and correct in all material respects (or
if such representation and warranty is already qualified by the words
“material”, “materially” or “Material Adverse Effect”, then such representation
and warranty shall be true and correct in all respects) on the date hereof as if
made on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date) and (b) no Default or Event of Default has occurred and is continuing.

 

Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions:

 

(a) Execution. The Administrative Agent shall have received counterparts of this
Agreement executed by each of the parties hereto.

 

(b) Extension Fee. The Borrower shall have paid the extension fee contemplated
by the fee letter dated as of the date hereof between the Borrower and the
Administrative Agent.

 



 

 

 

(c) Opinions. The Administrative Agent shall have received one or more favorable
written opinions of Dechert LLP, counsel for the Borrower and the Portfolio
Manager, covering such matters relating to the transactions contemplated hereby
as the Administrative Agent shall reasonably request.

 

Section 5. Use of Proceeds. On the date of this Agreement, the Collateral Agent
shall apply proceeds on deposit in the Collection Account to prepay the Advances
in a principal amount of $35,000,000 (together with accrued and unpaid interest
thereon) and the extension fee referred to in Section 4(b). Each party hereto
agrees that the Advances shall be prepaid as described herein, notwithstanding
the provisions of Section 4.03 of the Loan Agreement (for the avoidance of
doubt, immediately prior to giving effect to this Agreement). The prepayment
pursuant to this Section 5 shall not require any notice or payment of any break
funding payments to the Administrative Agent or the Lenders, and each party
hereto waives any contrary provision under the Loan Agreement, including Section
4.03 of the Loan Agreement.

 

Section 6. Confirmation of Collateral. The Borrower (a) confirms its obligations
under each of the Loan Documents, (b) confirms that its obligations under the
Loan Agreement as amended hereby are entitled to the benefits of the pledge set
forth in the Loan Agreement and (c) confirms that its obligations under the Loan
Agreement as amended hereby constitute Secured Obligations. Each party, by its
execution of this Agreement, hereby confirms that the Secured Obligations shall
remain in full force and effect, and such Secured Obligations shall continue to
be entitled to the benefits of the grant of security interests set forth in the
Loan Agreement.

 

Section 7. Miscellaneous. Except as herein provided, the Loan Agreement shall
remain unchanged and in full force and effect. This Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same amendatory instrument and any of the parties hereto may execute this
Agreement by signing any such counterpart. Delivery of a counterpart by
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof. This Agreement and any right, remedy, obligation, claim,
controversy, dispute or cause of action (whether in contract, tort or otherwise)
based upon, arising out of or relating to this Agreement shall be governed by,
and construed in accordance with, the law of the State of New York without
regard to conflicts of law principles that would lead to the application of laws
other than the law of the State of New York.

 

 

[remainder of page left intentionally blank]

 

- 2 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

  ALPINE FUNDING LLC, as Company       By:   SIC Advisors LLC, its Designated
Manager       By /s/ Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.  
Title: Chief Financial Officer       SIC ADVISORS LLC, as Portfolio Manager    
  By /s/ Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief
Financial Officer       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent and as Lender       By /s/ James Greenfield   Name: James
Greenfield   Title: Executive Director

 

 

 

  

  CITIBANK, N.A., as Collateral Agent and as Securities Intermediary       By
/s/ James Greenfield   Name: Thomas Varcados   Title: Senior Trust Officer      
VIRTUS GROUP, LP,   As Collateral Administrator       By: Rocket Partner
Holdings, LLC,
its General Partner       By: /s/ Joseph U. Elston   Name: Joseph U. Elston  
Title: Senior Vice President

      

 

 

 

Annex A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTION VERSION

 

Annex A to Amendment No. 1 dated as of November 18, 2020

 



 

 

 

 

 

AMENDED AND RESTATED

 

LOAN AGREEMENT

 

 

dated as of

 

 

September 29, 2017

 

 

among

 

 

ALPINE FUNDING LLC

 

The Financing Providers Party Hereto

 

The Collateral Administrator, Collateral Agent and Securities Intermediary Party
Hereto

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

and

 

SIC ADVISORS LLC,
as Portfolio Manager

  

 



 

 



 

 

 

Table of Contents

 

  Page     ARTICLE I   THE PORTFOLIO INVESTMENTS       SECTION 1.01. Purchases
of Portfolio Investments 1 SECTION 1.02. Procedures for Purchases, Substitutions
and Related Financings. 2 SECTION 1.03. Conditions to Purchases or Substitutions
3 SECTION 1.04. Sales of Portfolio Investments 4 SECTION 1.05. Substitutions. 8
SECTION 1.06. Interest Rates; LIBOR Notification 8     ARTICLE II   THE
FINANCINGS       SECTION 2.01. Financing Commitments. 89 SECTION 2.02.
[reserved] 910 SECTION 2.03. Financings; Use of Proceeds. 910 SECTION 2.04.
Other Conditions to Financings 1011     ARTICLE III   ADDITIONAL TERMS
APPLICABLE TO THE FINANCINGS       SECTION 3.01. The Advances. 1112 SECTION
3.02. General 1521 SECTION 3.03. Taxes. 1522     ARTICLE IV   COLLECTIONS AND
PAYMENTS       SECTION 4.01. Interest Proceeds 1926 SECTION 4.02. Principal
Proceeds 2027 SECTION 4.03. Principal and Interest Payments; Prepayments;
Commitment Fee. 2128 SECTION 4.04. Payments Generally 2229 SECTION 4.05.
Priority of Payments 29 SECTION 4.054.06. MV Cure Account Deposits 2230 SECTION
4.064.07. Termination or Reduction of Commitments 2331     ARTICLE V   THE
PORTFOLIO MANAGER       SECTION 5.01. [reserved] 2331 SECTION 5.02. Portfolio
Manager Representations as to Eligibility Criteria; Etc. 2331 SECTION 5.03.
Exculpation 2331     ARTICLE VI   REPRESENTATIONS, WARRANTIES AND COVENANTS    
  SECTION 6.01. Representations and Warranties 2432 SECTION 6.02. Covenants of
the Company 2937 SECTION 6.03. Amendments of Portfolio Investments, Etc. 3443

 

- i -

 

   

ARTICLE VII   EVENTS OF DEFAULT       ARTICLE VIII   ACCOUNTS; COLLATERAL
SECURITY       SECTION 8.01. The Accounts; Agreement as to Control 3746 SECTION
8.02. Collateral Security; Pledge; Delivery 3847     ARTICLE IX   THE AGENTS    
  SECTION 9.01. Appointment of Administrative Agent and Collateral Agent 4150
SECTION 9.02. Additional Provisions Relating to the Collateral Agent and the
Collateral Administrator. 4453     ARTICLE X   MISCELLANEOUS       SECTION
10.01. Non-Petition 4554 SECTION 10.02. Notices 4655 SECTION 10.03. No Waiver
4655 SECTION 10.04. Expenses; Indemnity; Damage Waiver 4655 SECTION 10.05.
Amendments 4756 SECTION 10.06. Successors; Assignments 4757 SECTION 10.07.
Governing Law; Submission to Jurisdiction; Etc. 4959 SECTION 10.08. Interest
Rate Limitation. 59 SECTION 10.0810.09. Counterparts 5059 SECTION 10.0910.10.
Headings 5060 SECTION 10.1010.11. Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 5060

  

Schedules       Schedule 1 Transaction Schedule Schedule 2 Contents of Notices
of Acquisition Schedule 3 Eligibility Criteria Schedule 4 Concentration
Limitations

Schedule 5

Schedule 6

List of Ineligible Persons

Moody’s Industry Classifications

 

Exhibit           Exhibit A   Form of Request for Advance

 

- ii -

 

Index of Defined Terms

 

Account 4046 Additional Distribution Date 2430 Administrative Agent 1 Advances 1
Adverse Proceeding 2936 Affiliate 3542 Agent Business Day 2 Agents 4451
Agreement 1 Amendment 3743 Amendment Effective Date 11 Anti-Corruption Laws 2936
Available Tenor 17 Bail-In Action 5360 Bail-In Legislation 5360 Base Rate 15
Benchmark 17 Benchmark Replacement 17 Benchmark Replacement Adjustment 18
Benchmark Replacement Conforming Changes 19 Benchmark Replacement Date 19
Benchmark Transition Event 20 Benchmark Unavailability Period 20 Business Day 5
Calculation Period 1213 Calculation Period Start Date 1213 Cash Equivalents 2127
Change of Control 3946 Charges 5259 Collateral 4148 Collateral Administrator 1
Collateral Agent 1 Collateral Principal Amount 1 Collateralized Delayed Funding
Commitments See Schedule 3 Collection Account 4046 Company 1 Compliance
Condition 5 Concentration Limitation Excess 5 Connection Income Taxes 1415
Corresponding Tenor 20 Credit Risk Parties 3744 Custodial Account 4046 Daily
Simple SOFR 20

 



- iii -

 

 

Default 3 Delayed Funding Term Loan See Schedule 3 Deliver 4148 Early Opt-In
Election 21 EEA Financial Institution 5460 EEA Member Country 5461 EEA
Resolution Authority 5461 Eligibility Criteria 3 Eligible Investments 2127 ERISA
2936 ERISA Affiliate 2936 ERISA Event 3946 EU Bail-In Legislation Schedule 5461
Events of Default 3744 Existing Loan Agreement 1 FATCA 1925 Fee Letter 11
Financing Commitment 9 Financing Providers 1 Financings 1 First Lien Loan 5
Foreign Lender 1925 GAAP 3642 Governmental Authority 1925 Indebtedness 2936
Indemnified Taxes 2025 Indemnitee 4956 Ineligible Investment 4 Ineligible Person
5057 Interest Payment Date 2228 Interest Proceeds 2026 Investment 3036 IRS 2026
ISDA Definitions 21 JPMCB 1 Laws 3036 Lender 9 Lender Participant 5158 Letter of
Credit 2 LIBO Rate 13 Loan 2 Loan Documents 11 Management Agreement 3642 Margin
Stock 37 Market Value 6 Market Value Cure 6

 



- iv -

 

 

Market Value Cure Failure 7 Market Value Cure Period 7 Market Value Event 7
Material Adverse Effect 2734 Material Amendment 5158 Maturity Date 2 Maximum
Rate 5259 Mezzanine Loan 7 MV Cure Account 4046 Nationally Recognized Valuation
Provider 7 Net Advances 8 Net Asset Value 7 New York Collateral 4248 Notice of
Acquisition 2 NYFRB 21 Original Closing Date 1 Other Connection Taxes 2026 Other
Taxes 2026 Participant Register 2026 Participation Interest 2 PATRIOT Act 12
Permitted Distribution 3642 Permitted RIC Tax Distribution 3643 Person 3037 Plan
3037 Plan Asset Rules 3037 Portfolio 21 Portfolio Investments 1 Portfolio
Manager 1 Principal Proceeds 2128 Priority of Payments 2430 Proceedings 5259
Purchase 1 Purchase Commitment 2 Ramp-Up Period 10 Reference Time 13 Register
5158 Reinvestment Period 2 Related Parties 4552 Relevant Governmental Body 21
Required Financing Providers 32 Restricted Payment 3643 Restricted Security See
Schedule 1 Revolving Credit Facility See Schedule 3 RIC 3743 Sale Agreement 1

 



- v -

 

 

Sanctioned Country 3037 Sanctioned Person 3037 Sanctions 3137 Scheduled
Termination Date See Schedule 1 Second Lien Loan 8 Secured Obligations 4148
Secured Parties 4148 Securities Intermediary 1 Seller 1 Settlement Date 4 SOFR
21 SOFR Administrator 21 SOFR Administrator’s Website 21 Solvent 3137 Structured
Finance Obligation See Schedule 3 Subsidiary 3137 Substitute Portfolio
Investment 8 Substitution 8 Synthetic Security See Schedule 3 Taxes 2026 Term
SOFR 21 Term SOFR Notice 21 Term SOFR Transition Event 21 Trade Date 3
Transaction Schedule 1 U.S. Persons 2026 UCC 4047 Unadjusted Benchmark
Replacement 22 Write-Down and Conversion Powers 5461 Zero-Coupon Security See
Schedule 3

 

- vi -

 

 

AMENDED AND RESTATED LOAN AGREEMENT dated as of September 29, 2017 (this
“Agreement”) among ALPINE FUNDING LLC, as borrower (the “Company”); SIC ADVISORS
LLC (the “Portfolio Manager”); the Financing Providers party hereto; the
Collateral Agent party hereto (in such capacity, the “Collateral Agent”); the
Collateral Administrator party hereto (in such capacity, the “Collateral
Administrator”); the Securities Intermediary party hereto (in such capacity, the
“Securities Intermediary”); and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
administrative agent for the Financing Providers hereunder (in such capacity,
the “Administrative Agent”).

 

The Company, the Portfolio Manager, the Financing Providers, the Collateral
Agent, the Collateral Administrator, the Securities Intermediary and the
Administrative Agent are parties to a Loan Agreement dated as of July 23, 2014
(the “Original Closing Date”) (as amended by Amendment No. 1 to the Loan
Agreement dated as of February 6, 2015 and as further amended or otherwise
modified prior to the date hereof (the “Existing Loan Agreement”)).

 

The parties to the Existing Loan Agreement have agreed to amend the Existing
Loan Agreement in certain respects and to restate the Existing Loan Agreement as
so amended as provided in this Agreement, in each case effective upon the
satisfaction of the conditions precedent set forth in Section 2.04.

 

The Portfolio Manager and the Company wish for the Company to accumulate certain
loans and other debt securities (the “Portfolio Investments”), all on and
subject to the terms and conditions set forth herein.

 

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association (“JPMCB”) has agreed to make advances to the Company
(“Advances”) hereunder to the extent specified on the transaction schedule
attached as Schedule 1 hereto (the “Transaction Schedule”). JPMCB, together with
its respective successors and permitted assigns, are referred to herein as the
“Financing Providers”, and the types of financings to be made available by them
hereunder are referred to herein as the “Financings”. For the avoidance of
doubt, the terms of this Agreement relating to types of Financings not indicated
on the Transaction Schedule as being available hereunder shall not bind the
parties hereto, and shall be of no force and effect.

 

Furthermore, on the Original Closing Date and on or about the date hereof, the
Company did and intends to acquire certain Portfolio Investments pursuant to a
Sale and Contribution Agreement (the “Sale Agreement”), dated on or about the
Original Closing Date, between the Company and Sierra Income Corporation (the
“Seller”).

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I
THE PORTFOLIO INVESTMENTS

 

Purchases of Portfolio Investments. From time to time during the Reinvestment
Period, the Company may acquire Portfolio Investments, or request that Portfolio
Investments be acquired for the Company’s account, all on and subject to the
terms and conditions set forth herein. Each such acquisition is referred to
herein as a “Purchase”, and all Portfolio Investments so Purchased (or
Substituted) and not otherwise sold or liquidated are referred to herein as the
Company’s “Portfolio”.

 



 

 

 

As used herein, (a) “Reinvestment Period” means the period beginning on, and
including, the Amendment Effective Date and ending on, but excluding, the
earlier of (x) December 29, 2020May 18, 2021 or (y) the date on which a Market
Value Event occurs and (b) “Maturity Date” means the date that is the earliest
of (1) the Scheduled Termination Date set forth on the Transaction Schedule, (2)
the date on which the Secured Obligations become due and payable following the
occurrence of an Event of Default under Article VII and (3) the date after a
Market Value Event on which all Portfolio Investments have been sold and the
proceeds therefrom have been received by the Company.

 

SECTION 1.01. Procedures for Purchases, Substitutions and Related Financings.

 

(a) Timing of Notices of Acquisition. No later than five (5) Agent Business Days
(or such shorter period as the Administrative Agent may agree in its sole
discretion) before the date on which the Company proposes that a binding
commitment to acquire any Portfolio Investment be made by it or for its account
(a “Purchase Commitment”) or that a Substitution occur, the Portfolio Manager,
on behalf of the Company, shall deliver to the Administrative Agent a notice (a
“Notice of Acquisition”) of such Purchase or Substitution. “Agent Business Day”
means any day on which commercial banks and foreign exchange markets settle
payments in each of New York City and the city in which the corporate trust
office of the Collateral Agent is located (which shall initially be New York
City). Notwithstanding the foregoing, the Portfolio Manager, on behalf of the
Company, may not deliver a Notice of Acquisition in respect of any Purchase or
Substitution from the Seller pursuant to the Sale Agreement, or propose a
contribution in connection with a Market Value Cure, on any date that is more
than 60 days after the Original Closing Date if on such date (i) there are
outstanding Purchase Commitments which have traded but not settled equal to or
greater than 20% (or such greater percentage as the Administrative Agent may
agree in its sole discretion) of the Net Asset Value and (ii) the Compliance
Condition is not satisfied.

 

(b) Contents of Notices of Acquisition. Each Notice of Acquisition shall consist
of one or more electronic submissions to the Administrative Agent (in such
format and transmitted in such a manner as the Administrative Agent, the
Portfolio Manager and the Company may reasonably agree (which shall initially be
the format and include the information regarding such Portfolio Investment
identified on Schedule 2)), and shall be accompanied by such other information
as the Administrative Agent may reasonably request.

 

(c) [reserved].

 



- 2 -

 

 

(d) Eligibility of Portfolio Investments. The Administrative Agent, shall have
the right, on behalf of all Financing Providers to request additional
information regarding any proposed Portfolio Investment. The Administrative
Agent shall notify the Portfolio Manager and the Company (including via
electronic mail or other customary electronic messaging system) of its approval
or failure to approve each Portfolio Investment proposed to be acquired pursuant
to a Notice of Acquisition (and, if approved, an initial determination of the
Market Value for the related Portfolio Investment) no later than the fifth (5th)
Agent Business Day succeeding the date on which it receives such Notice of
Acquisition; provided that any Portfolio Investments acquired by the Company
pursuant to the Sale Agreement on the Original Closing Date shall be deemed to
be approved by the Administrative Agent. With respect to any approved Portfolio
Investment to be acquired pursuant to a Notice of Acquisition, the
Administrative Agent shall promptly forward such request to the Lenders,
together with a preliminary indication of the amount and type of Financing that
each Lender is being asked to provide in connection therewith. The term
“Required Financing Providers” shall mean, Financing Providers with respect to
more than 50% of the sum of (i) the aggregate principal amount of the
outstanding Advances plus (ii) the aggregate undrawn amount of the outstanding
Financing Commitments. The failure of the Administrative Agent to approve the
acquisition of a Portfolio Investment will not prohibit the Company from
acquiring such Portfolio Investment (subject to the conditions set forth in
Section 1.03); provided that any Portfolio Investment not so approved prior to
its Trade Date shall be deemed to be an Ineligible Investment until such later
date (if any) on which such Portfolio Investment is so approved.

 

Conditions to Purchases or Substitutions. No Purchase Commitment, Purchase or
Substitution shall be entered into unless each of the following conditions is
satisfied (or waived as provided below) as of the date on which such Purchase
Commitment is entered into (such Portfolio Investment’s “Trade Date”) or the
Company consummates a Substitution (the “Substitution Date”) (and such Portfolio
Investment shall not be Purchased and no Substitution shall occur, and the
related Financing shall not be required to be made available to the Company by
the applicable Financing Providers, unless each of the following conditions is
satisfied or waived as of such Trade Date or Substitution Date, as applicable):

 

(1) Such Trade Date or Substitution Date is not later than ten (10) Agent
Business Days after the date on which the Administrative Agent has either
approved or failed to approve such Purchase Commitment;

 

(2) the information contained in the Notice of Acquisition accurately describes,
in all material respects, such Portfolio Investment and such Portfolio
Investment satisfies the eligibility criteria set forth in Schedule 3 (the
“Eligibility Criteria”);

 

(3) the proposed Settlement Date for such Portfolio Investment is not later than
the earlier of (x) the date that is fifteen (15) Business Days (or such longer
period of time agreed to by the Administrative Agent in its sole discretion)
after such Trade Date and (y) the date that is fifteen (15) Business Days after
the end of the Reinvestment Period;

 

(4) no Market Value Event has occurred and no Event of Default or event that,
with notice or lapse of time or both, would constitute an Event of Default (a
“Default”) has occurred and is continuing, and the Reinvestment Period has not
otherwise ended; and

  



- 3 -

 

 

(5) after giving effect to the Purchase or Substitution of such Portfolio
Investment and the related provision of Financing (if any) hereunder:

 

(v) if such Purchase Date or Substitution Date, as applicable, occurs during the
Reinvestment Period, the sum of amounts on deposit in the Accounts (including
cash and Eligible Investments) is not less than $20,000,000;

 

(w) the Compliance Condition is satisfied;

 

(x) the Concentration Limitations (as defined on Schedule 4) shall be satisfied
or, if not satisfied immediately prior to such Purchase Commitment or Purchase,
as the case may be, maintained or improved;

 

(y) the aggregate principal balance of Financings then outstanding will not
exceed, for each type of Financing available hereunder, the limit for such type
of Financing set forth in the Transaction Schedule; and

 

(z) the amount of such Financing (if any) shall be not less than U.S.$
3,000,000.

 

The Administrative Agent, on behalf of the Financing Providers, may waive any
conditions to a Purchase Commitment, Purchase or Substitution, as the case may
be, specified above in this Section 1.03 by written notice thereof to the
Company, the Collateral Administrator, the Portfolio Manager and the Collateral
Agent.

 

If the above conditions to a Purchase or Substitution are satisfied or waived,
the Portfolio Manager shall determine, in consultation with the Administrative
Agent and with notice to any applicable Financing Providers and the Collateral
Administrator, the date on which such Purchase shall settle (the “Settlement
Date” for such Portfolio Investment) and any related Financing shall be
provided.

 

Sales of Portfolio Investments. The Company will not sell, transfer or otherwise
dispose of any Portfolio Investment or any other asset without the prior consent
of the Administrative Agent (acting at the direction of the Required Financing
Providers), except that, subject to Section 6.02(hh), (i) the Company may make
Permitted Distributions and Permitted RIC Tax Distributions permitted by Article
VI and (ii) the Company may sell any Portfolio Investment, Ineligible Investment
or other asset so long as, (x) after giving effect thereto, no Market Value
Event has occurred and no Default or Event of Default has occurred and is
continuing and (y) the sale of such Portfolio Investment by the Company shall be
on an arm’s-length basis. As used herein, “Ineligible Investment” means any
Portfolio Investment that fails, at any time, to satisfy the Eligibility
Criteria. The Company may sell any Warranty Portfolio Investment (as defined in
the Sale Agreement) to the Seller pursuant to the terms of the Sale Agreement;
provided that with respect to any Portfolio Investment for which the
Administrative Agent has waived one or more of the criteria set forth on
Schedule 3, the Eligibility Criteria in respect of such Portfolio Investment
shall be deemed not to include such waived criteria at any time after such
waiver and such Portfolio Investment shall not be considered an “Ineligible
Investment” by reason of its failure to meet such waived criteria; provided
further that any Portfolio Investment which has not been approved by the
Administrative Agent pursuant to Section 1.02 on or prior to its Trade Date will
be deemed to be an Ineligible Investment until such later date (if any) on which
such Portfolio Investment is so approved.

 



- 4 -

 

 

Notwithstanding anything in this Agreement to the contrary: (i) following the
occurrence and during the continuance of an Event of Default, neither the
Company nor the Portfolio Manager on its behalf shall have any right to cause
the sale, transfer or other disposition of a Portfolio Investment or any other
asset (including, without limitation, the transfer of amounts on deposit in the
Accounts) without the consent of the Administrative Agent, (ii) following the
occurrence of a Market Value Event, the Company shall use commercially
reasonable efforts to sell Portfolio Investments (individually or in lots,
including a lot comprised of all of the Portfolio Investments) at the sole
direction of, and in the manner (including, without limitation, the time of
sale, sale price, principal amount to be sold and purchaser) required by the
Administrative Agent (provided that the Administrative Agent shall only require
sales at the direction of the Required Financing Providers and at then-current
fair market values and in accordance with the Administrative Agent’s standard
market practices) and, (iii) following the occurrence and during the continuance
of an Event of Default or following the occurrence of a Market Value Event, the
proceeds from any sales of Portfolio Investments shall be used to prepay the
Advances outstanding hereunder and (iv) following the occurrence of a Market
Value Event, the Portfolio Manager shall have no right to act on behalf of, or
otherwise direct, the Company, the Administrative Agent, the Collateral Agent or
any other person in connection with a sale of Portfolio Investments pursuant to
any provision of this Agreement.

 

In connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company’s attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company to effectuate the provisions of this Section 1.04
(including, without limitation, the power to execute any instrument which the
Administrative Agent or the Required Financing Providers may deem necessary or
advisable to accomplish the purposes of this Section 1.04 or any direction or
notice to the Collateral Agent in respect to the application of net proceeds of
any such sales). None of the Administrative Agent, the Financing Providers, the
Collateral Administrator, the Securities Intermediary, the Collateral Agent nor
any Affiliate of any thereof shall incur any liability to the Company, the
Portfolio Manager or any other person in connection with any sale effected at
the direction of the Administrative Agent in accordance with this Section 1.04,
including, without limitation, as a result of the price obtained for any
Portfolio Investment, the timing of any sale or sales of Portfolio Investments
or the notice or lack of notice provided to any person in connection with any
such sale, so long as, in the case of the Administrative Agent only, any such
sale does not violate applicable law.

 

“Business Day” means any day on which commercial banks are open in each of New
York City and the city in which the corporate trust office of the Collateral
Agent is located; provided that, with respect to any LIBORLIBO Rate related
provisions herein, “Business Day” shall be deemed to exclude any day on which
banks are required or authorized to be closed in London, England.

 



- 5 -

 

 

“Compliance Condition” means, on any date of determination, a condition that is
satisfied if the (A) Net Advances are less than or equal to (B) 5552.5% of the
Net Asset Value.

 

“Concentration Limitation Excess” means, on any date of determination, without
duplication, all or the portion of the principal amount of any Portfolio
Investment that exceeds any Concentration Limitation as of such date; provided
that the Portfolio Manager shall select in its sole discretion which Portfolio
Investment(s) constitute part of the Concentration Limitation Excess; provided
further that with respect to any Delayed Funding Term Loan, the Portfolio
Manager shall select any term Portfolio Investment from the same obligor and/or
any funded portion of the aggregate commitment amount of such Delayed Funding
Term Loan before selecting any unfunded portion of such aggregate commitment
amount; provided further that if the Portfolio Manager does not so select any
Portfolio Investment(s), the applicable portion of the Portfolio Investment(s)
determined by the Administrative Agent shall make up the Concentration
Limitation Excess.

 

“First Lien Loan” means a Portfolio Investment (i) that is not (and cannot by
its terms become) subordinate in right of payment to any obligation of the
obligor thereof in any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings (other than pursuant to a Permitted
Working Capital Lien and customary waterfall provisions contained in the
applicable loan agreement), (ii) that is secured by a pledge of collateral,
which security interest is (a) validly perfected and first priority (subject to
liens for taxes or regulatory charges and any other liens permitted under the
related underlying instruments that are reasonable and customary for similar
loans) under applicable law or (b)(1) validly perfected and second priority in
the accounts, documents, instruments, chattel paper, letter-of-credit rights,
supporting obligations, deposit and investments accounts under applicable law
and proceeds of any of the foregoing (a first priority lien on such assets a
“Permitted Working Capital Lien”) and (2) validly perfected and first priority
(subject to liens for taxes or regulatory charges and any other liens permitted
under the related underlying instruments that are reasonable and customary for
similar loans) in all other collateral under applicable law and (iii) the
Portfolio Manager determines in good faith that the value of the collateral
securing the loan (including based on enterprise value) on or about the time of
origination or acquisition by the Company equals or exceeds the outstanding
principal balance thereof plus the aggregate outstanding balances of all other
loans of equal or higher seniority secured by the same collateral.

 

“Market Value Cure” means, on any date of determination, (i) the contribution by
the Seller of cash to the Company (which shall be deposited in the MV Cure
Account) and/or, with the consent of the Administrative Agent (in accordance
with the Sale Agreement), additional Portfolio Investments to the Company and
the pledge and Delivery thereof by the Company to the Collateral Agent pursuant
to the terms hereof, (ii) the prepayment by the Company of an aggregate
principal amount of Advances (together with accrued and unpaid interest thereon)
or (iii) any combination of the foregoing clauses (i) and (ii), in each case
during the Market Value Cure Period and in an amount such that the Net Asset
Value exceeds the product of (a) the Market Value Trigger specified on the
Transaction Schedule and (b) the Net Advances; provided that, any Portfolio
Investment contributed to the Company in connection with the foregoing must meet
all of the applicable Eligibility Criteria (unless otherwise consented to by the
Administrative Agent) and the Concentration Limitations (as defined on Schedule
4) shall be satisfied after such contribution or, if not satisfied immediately
prior to such contribution, maintained or improved. For the purposes of any
request for consent of the Administrative Agent pursuant to clause (i) in the
immediately preceding sentence, if the Company notifies the Administrative Agent
on the day on which the events set forth in clause (A)(i) of the definition of
the term Market Value Event has occurred of its intention to contribute a
Portfolio Investment to the Company to cure such event and requests the related
consent thereto, the Administrative Agent shall respond to such request no later
than one (1) Business Day after such notice is received. In connection with any
Market Value Cure, a Portfolio Investment shall be deemed to have been
contributed to the Company if there has been a valid, binding and enforceable
contract for the assignment of such Portfolio Investment to the Company and, in
the reasonable judgment of the Portfolio Manager, such assignment will settle
within fifteen (15) Business Days thereof. The Portfolio Manager shall use its
best efforts to effect any such assignment within such time period.

 



- 6 -

 

 

“Market Value” means, on any date of determination, (i) with respect to any
First Lien Loan or Second Lien Loan, the average indicative bid-side price
determined by Markit Group Limited or LoanX (or, if the Administrative Agent
determines in its sole discretion that such bid price is not available or is not
indicative of the actual current market value, the market value of such First
Lien Loan or Second Lien Loan as determined by the Administrative Agent in good
faith and in a commercially reasonable manner), (ii) with respect to any
Collateralized Delayed Funding Commitment, the market value (as determined by
the Administrative Agent in good faith and in a commercially reasonable manner )
of the Loan that would be made if such Collateralized Delayed Funding Commitment
were fully drawn and advanced and (iii) with respect to any other Portfolio
Investment, the market value of such Portfolio Investment as determined by the
Administrative Agent in good faith and in a commercially reasonable manner;
provided that, with respect to each Portfolio Investment (other than those
determined by reference to Markit Group Limited or LoanX), the Administrative
Agent may determine the Market Value thereof more than once per calendar week
only if the Market Value of such Portfolio Investment (after such determination)
would be less than 95% (or more than 105%) of the then-current Market Value of
such Portfolio Investment. Notwithstanding anything to the contrary herein, the
Market Value for any Portfolio Investment shall not be greater than the par
amount thereof. So long as no Market Value Event has occurred or Event of
Default has occurred and is continuing, the Portfolio Manager shall have the
right to initiate a dispute of the Market Value of certain Portfolio Investments
as set forth below.

 

If the Portfolio Manager disputes the determination of Market Value with respect
to any Portfolio Investment, the Portfolio Manager may (with respect to up to
three Portfolio Investments per calendar quarter) engage a Nationally Recognized
Valuation Provider, at the expense of the Company, to provide a valuation of the
applicable Portfolio Investment and submit evidence of such valuation to the
Administrative Agent. Such valuation will be the Market Value for the applicable
Portfolio Investment from and after (but not earlier then) delivery of notice of
such valuation to the Administrative Agent; provided that the Administrative
Agent may determine in good faith and in a commercially reasonable manner that
the Market Value for the applicable Portfolio Investment has changed, in which
the Administrative Agent may determine another Market Value (in accordance with
this definition of Market Value).

 

The Administrative Agent shall use commercially reasonable efforts to notify the
Company and the Portfolio Manager of the then-current Market Value of each
Portfolio Investment in the Portfolio once per calendar month or upon the
reasonable request of the Portfolio Manager. Any notification from the
Administrative Agent to the Company that the events set forth in clause (A)(i)
of the definition of the term Market Value Event have occurred shall be
accompanied by a written statement showing the then-current Market Value of each
Portfolio Investment.

 



- 7 -

 

 

“Market Value Cure Failure” means the failure by the Company to effect a Market
Value Cure as set forth in the definition of such term.

 

“Market Value Cure Period” means the period commencing on the Business Day on
which the Portfolio Manager receives notice from the Administrative Agent (which
if received after 2:00 p.m., New York City time, on any Business Day, shall be
deemed to have been received on the next succeeding Business Day) of the
occurrence of the events set forth in clause (A)(i) of the definition of the
term Market Value Event and ending at (x) the close of business in New York two
(2) Business Days thereafter or (y) such later date and time as may be agreed to
by the Administrative Agent in its sole discretion.

 

“Market Value Event” means (A) the occurrence of both of the following events
(i) the Administrative Agent shall have determined and notified the Portfolio
Manager in writing as of any date that the Net Asset Value does not equal or
exceed the product of (a) the Market Value Trigger specified on the Transaction
Schedule and (b) the Net Advances and (ii) a Market Value Cure Failure or (B) if
in connection with any Market Value Cure, a Portfolio Investment sold,
contributed or deemed to have been contributed to the Company shall fail to
settle within (i) in the case of a Loan, fifteen (15) Business Days (or such
longer period of time agreed to by the Administrative Agent in its sole
discretion) from the related Trade Date thereof and (ii) in the case of any
other Portfolio Investment, four (4) Business Days (or such longer period of
time agreed to by the Administrative Agent in its sole discretion) from the
related Trade Date thereof.

 

“Mezzanine Loan” means a Portfolio Investment which is unsecured, subordinated
debt of a company that represents a claim on such company’s assets which is
senior only to that of the equity securities of such company.

 

“Nationally Recognized Valuation Provider” means (i) Houlihan Lokey Howard &
Zukin, (ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Duff &
Phelps Corp., (iv) Valuation Research Corporation, (v) FTI Consulting, Inc. and
(vi) Murray Devine; provided that any entity providing professional asset
valuation services may be added to this definition by the Company (with the
consent of the Administrative Agent) or added to or removed from this definition
by the Administrative Agent from time to time by notice thereof to the Company
and the Portfolio Manager (so long as, in the case of any removal, at least
three (3) such providers are included in this definition).

 

“Net Asset Value” means, on any date of determination, the sum of (A), with
respect to each Portfolio Investment owned by the Company other than the
unfunded commitment amount of a Delayed Funding Term Loan, the product of (x)
the Market Value of each such Portfolio Investment multiplied by (y) the funded
principal amount of each such Portfolio Investment; provided that, for the
avoidance of doubt, (1) the Concentration Limitation Excess, (2) any Portfolio
Investment which has traded but not settled (x) in the case of a Loan, within
fifteen (15) Business Days (or such longer period of time agreed to by the
Administrative Agent in its sole discretion) from the related Trade Date thereof
and (y) in the case of any other Portfolio Investment, within four (4) Business
Days (or such longer period of time agreed to by the Administrative Agent in its
sole discretion) from the related Trade Date thereof and (3) any Ineligible
Investments will be excluded from the calculation of the Net Asset Value and
assigned a value of zero for such purposes.

 



- 8 -

 

 

“Net Advances” means the principal amount of then outstanding Advances (assuming
that Advances have been made for any outstanding Purchase Commitments which have
traded but not settled (other than Purchase Commitments which have traded but
not settled within fifteen (15) Business Days (or such longer period of time
agreed to by the Administrative Agent in its sole discretion) of the related
Trade Date)) minus the amounts then on deposit in the Accounts (including cash
and Eligible Investments) representing Principal Proceeds.

 

“Second Lien Loan” means a Portfolio Investment (i) that is secured by a pledge
of collateral, which security interest is validly perfected and second priority
(subject to liens for taxes or regulatory charges and any other liens permitted
under the related underlying instruments that are reasonable and customary for
similar loans) under applicable law and (ii) the Portfolio Manager determines in
good faith that the value of the collateral securing the loan (including based
on enterprise value) on or about the time of origination or acquisition by the
Company equals or exceeds the outstanding principal balance thereof plus the
aggregate outstanding balances of all other loans of equal or higher seniority
secured by the same collateral. For the avoidance of doubt, a Second Lien Loan
shall not include a Portfolio Investment that satisfies clause (ii)(b) of the
definition of First Lien Loan.

 

SECTION 1.02. Substitutions.

 

The Company may replace a Portfolio Investment with another Portfolio Investment
(each such replacement, a “Substitution” and such new Portfolio Investment, a
“Substitute Portfolio Investment”) so long as the Company has submitted a Notice
of Acquisition and all other applicable conditions precedent set forth in
Section 1.03 have been satisfied with respect to each Substitute Portfolio
Investment to be acquired by the Company in connection with such Substitution.
In no event shall the aggregate outstanding balance of Portfolio Investments in
the Portfolio subject to a Substitution, together with the aggregate outstanding
balance of Portfolio Investments sold to the Seller by the Company (in each case
other than in connection with the sale or substitution of a Warranty Portfolio
Investment), exceed 20% of the aggregate Financing Commitments in effect during
the Reinvestment Period.

 



- 9 -

 

 

SECTION 1.03. Interest Rates; LIBOR Notification.

 

The interest rate on an Advance may be derived from an interest rate benchmark
that is, or may in the future become, the subject of regulatory reform.
Regulators have signaled the need to use alternative benchmark reference rates
for some of these interest rate benchmarks and, as a result, such interest rate
benchmarks may cease to comply with applicable laws and regulations, may be
permanently discontinued, and/or the basis on which they are calculated may
change. The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market.  In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administration, the “IBA”) for
purposes of the IBA setting the London interbank offered rate.  As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Advances denominated in U.S.
dollars. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate.  Upon the
occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or an
Early Opt-In Election, Section 3.01(f) provides a mechanism for determining an
alternative rate of interest.  The Administrative Agent will promptly notify the
Company, pursuant to Section 3.01(f), of any change to the reference rate upon
which the interest rate on an Advance is based. However, the Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” (or any definition related thereto) or with respect to any
alternative or successor rate thereto, or replacement rate thereof (including,
without limitation, (i) any such alternative, successor or replacement rate
implemented pursuant to Section 3.01(f)(ii) or (iii), whether upon the
occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or an
Early Opt-in Election, and (ii) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 3.01(f)(iv)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

 

ARTICLE II
THE FINANCINGS

 

Financing Commitments.

 

Subject to the terms and conditions set forth herein, during the Reinvestment
Period each Financing Provider hereby severally agrees to make available to the
Company on a revolving basis the types of Financing identified on the
Transaction Schedule as applicable to such Financing Provider, in U.S. dollars,
in an aggregate amount, for such Financing Provider and such type of Financing,
not exceeding the amount of its Financing Commitment for such type of Financing;
provided that, such Financing Commitment may be increased a maximum of two times
in an amount no less than $25,000,000, each time, so long as no Event of Default
has occurred and continuing and no Market Value Event has occurred by written
notice by the Company to the Administrative Agent with the consent of the
Lenders. Such increase shall become effective five (5) Agent Business Days after
receipt by the Administrative Agent of such notice and consent of the Lenders.
The Financing Commitments shall terminate on the earlier of the Maturity Date
and the occurrence of a Market Value Event (or, if earlier, the date of
termination of the Financing Commitments pursuant to Article VII). As used
herein, “Financing Commitment” means, with respect to each Financing Provider
and each type of Financing available hereunder at any time, the commitment of
such Financing Provider to provide such type of Financing to the Company
hereunder in an amount up to but not exceeding the portion of the applicable
financing limit set forth on the Transaction Schedule that is held by such
Financing Provider at such time.

 



- 10 -

 

 

A Financing Provider with a Financing Commitment to make Advances hereunder is
referred to as a “Lender”.

 

[reserved].

 

SECTION 2.01. Financings; Use of Proceeds.

 

(a) Subject to the satisfaction or waiver of the conditions to the Purchase of a
Portfolio Investment set forth in Section 1.03 both as of the related Trade Date
and Settlement Date, the applicable Financing Providers will make the applicable
Financing available to the Company on the date specified in the request
submitted by the Portfolio Manager (which shall be no sooner than one (1)
Business Day following the date of such request and in any event no later than
the related Settlement Date, if applicable, which shall be no sooner than one
(1) Business Day following the date of such request) as provided herein.

 

(b) Except as expressly provided herein, the failure of any Financing Provider
to make any Advance required hereunder shall not relieve any other Financing
Provider of its obligations hereunder. If any Financing Provider shall fail to
provide any Financing to the Company required hereunder, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Financing Provider to satisfy such Financing Provider’s
obligations hereunder until all such unsatisfied obligations are fully paid.

 

(c) Subject to Section 2.03(e), the Company shall use the proceeds of the
Financings received by it hereunder to purchase the Portfolio Investments
identified in the related Notice of Acquisition, to make advances to the obligor
of Delayed Funding Term Loans in accordance with the underlying instruments
relating thereto or to make Permitted Distributions permitted by Article VI,
provided that, if the proceeds of a Financing are deposited in the Collection
Account as provided in Section 3.01 prior to or on the Settlement Date for any
Portfolio Investment but the Company is unable to Purchase such Portfolio
Investment on the related Settlement Date, or if there are proceeds of such
Financing remaining after such Purchase, then, subject to Section 3.01(a), the
Collateral Agent shall apply such proceeds on such date as provided in Article
IV. The proceeds of the Financings shall not be used for any other purpose.

 

(d) With respect to any Advance, the Portfolio Manager shall, on behalf of the
Company, submit a request substantially in the form of Exhibit A to the Lenders
and the Administrative Agent, with a copy to the Collateral Agent and the
Collateral Administrator, not later than 2:00p.m. New York City time, one (1)
Business Day prior to the Business Day specified as the date on which such
Advance shall be made and, upon receipt of such request, the Lenders shall make
such Advances in accordance with the terms set forth in Section 3.01. Any
requested Advance shall be (i) in an amount such that, after giving effect
thereto and the related purchase (if any) of the applicable Portfolio
Investment(s), the Compliance Condition is satisfied, and (ii) if related to the
Purchase of any Portfolio Investment, no later than ten (10) Agent Business Days
after the date on which the Administrative Agent approved such Purchase in
accordance herewith.

 



- 11 -

 

 

(e) If, on the last day of the Ramp-Up Period, the aggregate principal amount of
the outstanding Advances (assuming that Advances have been made for any
outstanding Purchase Commitments which have traded but not settled) is less than
80% of the aggregate Financing Commitments, then the Portfolio Manager (on
behalf of the Company) shall be deemed to have requested a Financing on such
date, and the Lenders shall make a corresponding Advance in accordance with
Article III on such day (or, if such day is not a Business Day, the next
succeeding Business Day), such that after the funding thereof, the aggregate
principal amount of the outstanding Advances (assuming that Advances have been
made for any outstanding Purchase Commitments which have traded but not settled)
is equal to 80% of the aggregate Financing Commitments. “Ramp-Up Period” means
the period from and including the Original Closing Date to but excluding August
6, 2015. The proceeds of such Advance shall be deposited in the Collection
Account and held as cash pending the acquisition of additional Portfolio
Investments.

 

(f) If two Business Days prior to the end of the Reinvestment Period, the
Company has any outstanding unfunded obligations to make future advances under
any Delayed Funding Term Loan, then the Portfolio Manager, on behalf of the
Company, shall be deemed to have requested an Advance on such date, and the
Lenders shall make a corresponding Advance on the last day of the Reinvestment
Period (with written notice to the Collateral Administrator by the
Administrative Agent) in accordance with Article III in amount equal to the
least of (i) the aggregate amount of all such unfunded obligations, (ii) the
Financing Commitments in excess of the aggregate principal amount of the
outstanding Advances and (iii) an amount such that the Compliance Condition is
satisfied after giving effect to such Advance; provided that, if the Company
provides evidence to the Administrative Agent that it has cash from other
sources that is available in accordance with the terms of this Agreement to make
any such future advances in respect of any Delayed Funding Term Loan, then the
amount of any such Advance shall be reduced by the amount of such funds. After
giving effect to such Advance, the Company shall cause the proceeds of such
Advance and cash from other sources that is available in accordance with the
terms of this Agreement in an amount equal to the aggregate amount of all
unfunded obligations remaining in respect of any Delayed Funding Term Loans to
be deposited in the Collection Account.

 

(g) Without limitation to clause (f) above, the Company shall not acquire any
unfunded commitment under any Delayed Funding Term Loan unless, on a pro forma
basis after giving effect to such purchase, the Compliance Condition and item 6
of the Concentration Limitations will each be satisfied.

  



- 12 -

 

 

Other Conditions to Financings. Notwithstanding anything to the contrary herein,
the obligations of the Lenders to make Advances shall not become effective until
the date (the “Amendment Effective Date”) on which each of the following
conditions is satisfied (or waived by the Administrative Agent in its sole
discretion):

 

(a) Executed Counterparts. The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

 

(b) Loan Documents. The Administrative Agent (or its counsel) shall have
received reasonably satisfactory evidence that the Sale Agreement and the
Management Agreement (such documents, together with this Agreement, the “Loan
Documents”) have been executed and are in full force and effect, and that the
initial sales and contributions contemplated by the Sale Agreement shall have
been consummated in accordance with the terms thereof.

 

(c) Opinions. The Administrative Agent (or its counsel) shall have received one
or more reasonably satisfactory written opinions of Dechert LLP, counsel for the
Company and the Seller, covering such matters relating to the transactions
contemplated hereby as the Administrative Agent shall reasonably request
(including, without limitation, certain non-consolidation and bankruptcy
matters) in writing.

 

(d) Corporate Documents. The Administrative Agent (or its counsel) shall have
received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of the Company and the
Portfolio Manager as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each officer thereof or other Person
authorized to act in connection with this Agreement and the other Loan
Documents, and such other documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Company and the Portfolio Manager and any other legal
matters relating to the Company, the Portfolio Manager, this Agreement or the
transactions contemplated hereby, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(e) Payment of Fees, Etc. The Administrative Agent, the Lenders, the Collateral
Agent and the Collateral Administrator shall have received all fees and other
amounts due and payable by the Company in connection herewith on or prior to the
Amendment Effective Date, including the fee payable pursuant to Section 4.03(f)
and, to the extent invoiced, reimbursement or payment of all reasonable and
documented out-of-pocket expenses required to be reimbursed or paid by the
Company hereunder.

 

(f) Patriot Act, Etc. To the extent requested by the Administrative Agent or any
Lender, the Administrative Agent or such Lender, as the case may be, shall have
received all documentation and other information required by regulatory
authorities under the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”) and other applicable “know your
customer” and anti-money laundering rules and regulations.

 



- 13 -

 

 

(g) Certain Acknowledgements. The Administrative Agent shall have received (i)
executed acknowledgements, each in form and substance satisfactory to the
Administrative Agent and its counsel, relating to certain UCC financing
statements filed against the Seller and related matters, (ii) UCC, tax and
judgment lien searches, bankruptcy and pending lawsuit searches or equivalent
reports or searches listing all effective lien notices or comparable documents
that name the Company as debtor and that are filed in the jurisdiction in which
the Company is organized and (iii) such other searches that the Administrative
Agent deems necessary or appropriate.

 

ARTICLE III
ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS

 

SECTION 3.01. The Advances.

 

(a) Making the Advances. If the Lenders are required to make an Advance to the
Company as provided in Section 2.03, then each Lender shall make such Advance on
the proposed date thereof by wire transfer of immediately available funds by
12:00 noon New York City time, to the Collateral Agent for deposit to the
Collection Account. Each Lender at its option may make any Advance by causing
any domestic or foreign branch or Affiliate of such Lender to make such Advance,
provided that any exercise of such option shall not affect the obligation of the
Company to repay such Advance in accordance with the terms of this Agreement.
Subject to the terms and conditions set forth herein, the Company may borrow,
prepay and reborrow Advances. Advances. Notwithstanding anything in this
Agreement to the contrary, after November 18, 2020, Advances repaid or prepaid
may not be reborrowed.

  

(b) Interest on the Advances. All outstanding Advances shall bear interest (from
and including the date on which such Advance is made) at a per annum rate equal
to the LIBO Rateapplicable Benchmark for each Calculation Period in effect plus
the Applicable Margin for Advances set forth on the Transaction Schedule.
Notwithstanding the foregoing, if any principal of or interest on any Advance is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to 2% plus the rate otherwise applicable to the Advances as
provided in the preceding sentence. As used herein:

 

“Calculation Period” means the period from and including the date on which the
first Advance is made hereunder to but excluding the one month anniversary
thereof and each successive one month period during the term of this Agreement
(or, in the case of the last Calculation Period, if the last Calculation Period
does not end on a monthly anniversary of the date of the first Advance hereunder
(each such date, a “Calculation Period Start Date”), the period from and
including the preceding Calculation Period Start Date to but excluding the
Maturity Date).

 



- 14 -

 

 

“LIBO Rate” means, for each Calculation Period relating to an Advance, the rate
appearing on the Reuters Screen LIBOR 01 Page on the Bloomberg Financial Markets
Commodities News (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to U.S. dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement ofthe Reference Time with respect to
such Calculation Period, as the rate for U.S. dollar deposits with a maturity of
one month. If such rate is not available at such time for any reason, then the
LIBO Rate for such Calculation Period shall be the rate at which U.S. dollar
deposits in an amount corresponding to the amount of such Advance and for the
applicable maturity are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement ofthe Reference Time with respect to such Calculation Period.
The LIBO Rate shall be determined by the Administrative Agent (and notified to
the Collateral Administrator and the Portfolio Manager), and such determination
shall be conclusive absent manifest error. Notwithstanding anything in the
foregoing to the contrary, if the LIBO Rate as calculated for any purpose under
this Agreement is below zero, the LIBO Rate will be deemed to be zero for such
purpose until such time as it exceeds zero again.

 

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is the LIBO Rate, 11:00 a.m. (London time) on the day that
is two London banking days preceding the date of such setting, and (2) if such
Benchmark is not the LIBO Rate, the time determined by the Administrative Agent
in its reasonable discretion.

 

(c) Evidence of the Advances. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the Company
to such Lender resulting from each Advance made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder. The Administrative Agent shall maintain accounts in which it
shall record (1) the amount of each Advance made hereunder, (2) the amount of
any principal or interest due and payable or to become due and payable from the
Company to each Lender hereunder and (3) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof. The entries made in the accounts maintained pursuant to this
paragraph (c) shall be prima facie evidence of the existence and amounts of the
obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Company to repay the Advances in
accordance with the terms of this Agreement, provided further that, if such
accounts are inconsistent with the Register, the Register shall prevail.

 

Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns) and
in a form approved by the Administrative Agent (such approval not to be
unreasonably withheld, conditioned or delayed). Thereafter, the Advances
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to such payee
and its registered assigns).

 

(d) Pro Rata Treatment. Except as otherwise provided herein, all borrowings of,
and payments in respect of, the Advances shall be made on a pro rata basis by or
to the Lenders in accordance with their respective portions of the Financing
Commitments in respect of Advances held by them.

 



- 15 -

 

 

(e) Illegality. Notwithstanding any other provision of this Agreement, if any
Lender or the Administrative Agent shall notify the Company that the adoption of
any law, rule or regulation, or any change therein or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, makes it unlawful, or any central bank or other governmental authority
asserts that it is unlawful, for a Lender or the Administrative Agent to perform
its obligations hereunder to fund or maintain Advances hereunder, then (1) the
obligation of such Lender or the Administrative Agent hereunder shall
immediately be suspended until such time as such Lender or the Administrative
Agent determines (in its sole discretion) that such performance is again lawful,
(2) at the request of the Company, such Lender or the Administrative Agent, as
applicable, shall use reasonable efforts (which will not require such party to
incur a loss, other than immaterial, incidental expenses), until such time as
the Advances are required to be prepaid as mandated by law in clause (3) below,
to transfer all of its rights and obligations under this Agreement to another of
its offices, branches or Affiliates with respect to which such performance would
not be unlawful, and (3) if such Lender or the Administrative Agent is unable to
effect a transfer under clause (2), then any outstanding Advances of such Lender
shall be promptly paid in full by the Company (together with all accrued
interest and other amounts owing hereunder) but not later than such date as
shall be mandated by law; provided that, to the extent that any such adoption or
change makes it unlawful for the Advances to bear interest by reference to the
LIBO Rate, then the foregoing clauses (1) through (3) shall not apply and the
Advances shall bear interest (from and after the last day of the Calculation
Period ending immediately after such adoption or change) at a per annum rate
equal to the Base Rate plus the Applicable Margin for Advances set forth on the
Transaction Schedule.

 

If any Change in Law shall subject any recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; and the result shall be to increase
the cost to such Lender or such other recipient of making, converting to,
continuing or maintaining any Advance or of maintaining its obligation to make
any such Advance, or to reduce the amount of any sum received or receivable by
such Lender or other recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or other recipient, the Company
will pay to such Lender or other recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

If any Lender (i) provides notice of unlawfulness or requests compensation under
this clause (e) or (ii) defaults in its obligation to make Advances hereunder,
then the Company may, at its sole expense and effort, upon written notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related transaction
documents to an assignee identified by the Company that shall assume such
obligations (whereupon such Lender shall be obligated to so assign), provided
that, (x) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder through the date of such
assignment, (y) a Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply and (z) such assignment will result in a reduction
in such compensation or payments thereafter. No prepayment fee that may
otherwise be due hereunder shall be payable to such Lender in connection with
any such assignment.

 



- 16 -

 

 

“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively. For the avoidance of doubt, if the
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

Subject to Section 3.03, all payments to be made hereunder by the Company in
respect of the Advances shall be made without set-off or counterclaim and in
such amounts as may be necessary in order that every such payment (after
deduction or withholding for or on account of any present or future taxes,
levies, imposts, duties or other charges of whatever nature imposed by the
jurisdiction in which the Company is organized or any political subdivision or
taxing authority therein or thereof) shall not be less than the amounts
otherwise specified to be paid under this Agreement.

 

(f) Alternate Rate of Interest. (i) IfSubject to clauses (ii), (iii), (iv), (v),
(vi) and (vii) of this Section 3.01(f), if prior to the commencement of any
Calculation Period: for an Advance, (x) the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the LIBO Rate (including,
without limitation, because the LIBO Rate is not available or published on a
current basis), for U.S. dollar deposits and such Calculation Period; provided
that no Benchmark Transition Event shall have occurred at such time or

 



- 17 -

 

 

(y) the Administrative Agent is advised by the Required Financing Providers that
the LIBO Rate, as applicable, for such Calculation Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Advances (or its Advance) included in such Advance for such Calculation
Period; then the Administrative Agent shall give notice thereof to the Company,
the Portfolio Manager and the Lenders by telephone or, telecopy or electronic
mail as promptly as practicable thereafter and, until the Administrative Agent
notifies the Company, the Portfolio Manager and the Lenders that the
circumstances giving rise to such notice no longer exist, if any Advance is
requested, such Advanceby the Lenders shall accrue interest at the Base Rate
plus the Applicable Margin for Advances set forth on the Transaction Schedule.

 

(ii) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (i)(x) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (i)(x) have not arisen but the
supervisor for the administrator of the LIBO Rate or a governmental authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Company shall endeavor to establish an alternate rate of interest to the LIBO
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 10.05,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Financing Providers stating that such Required Financing Providers object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 3.01(f)(ii), only to the
extent the LIBO Rate for U.S. dollar deposits and such Calculation Period is not
available or published at such time on a current basis), if any Advance is
requested, such advance shall accrue interest at the Base Rate plus the
Applicable Margin for Advances set forth on the Transaction Schedule.

 

(ii) Notwithstanding anything to the contrary herein or in any other Loan
Document, if a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred prior to
the Reference Time in respect of any setting of the then-current Benchmark, then
(x) if a Benchmark Replacement is determined in accordance with clause (1) or
(2) of the definition of “Benchmark Replacement” for such Benchmark Replacement
Date, such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Loan Document in respect of such Benchmark setting and
subsequent Benchmark settings without any amendment to, or further action or
consent of any other party to, this Agreement or any other Loan Document and (y)
if a Benchmark Replacement is determined in accordance with clause (3) of the
definition of “Benchmark Replacement” for such Benchmark Replacement Date, such
Benchmark Replacement will replace such Benchmark for all purposes hereunder and
under any Loan Document in respect of any Benchmark setting at or after 5:00
p.m. (New York City time) on the fifth (5th) Business Day after the date notice
of such Benchmark Replacement is provided to the Lenders without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Loan Document so long as the Administrative Agent has not received, by
such time, written notice of objection to such Benchmark Replacement from
Lenders comprising the Required Financing Providers.

 



- 18 -

 

 

(iii) Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, if a Term SOFR
Transition Event and its related Benchmark Replacement Date have occurred prior
to the Reference Time in respect of any setting of the then-current Benchmark,
then the applicable Benchmark Replacement will replace the then-current
Benchmark for all purposes hereunder or under any Loan Document in respect of
such Benchmark setting and subsequent Benchmark settings, without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Loan Document; provided that, this clause (iii) shall not be effective
unless the Administrative Agent has delivered to the Lenders and the Company a
Term SOFR Notice.

 

(iv) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document.

 

(v) The Administrative Agent will promptly notify the Company and the Lenders of
(A) any occurrence of a Benchmark Transition Event, a Term SOFR Transition Event
or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date, (B) the implementation of any Benchmark Replacement, (C) the
effectiveness of any Benchmark Replacement Conforming Changes, (D) the removal
or reinstatement of any tenor of a Benchmark pursuant to clause (vi) below and
(E) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or, if applicable, any Lender (or group of Lenders) pursuant to this Section
3.01(f), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action or any selection, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party to this Agreement or
any other Loan Document, except, in each case, as expressly required pursuant to
this Section 3.01(f).

 

(vi) Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (A) if the then-current Benchmark is a term rate
(including Term SOFR or LIBO Rate) and either (x) any tenor for such Benchmark
is not displayed on a screen or other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion or (y) the regulatory supervisor for the administrator of such
Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Calculation Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (B) if a tenor that was removed
pursuant to clause (A) above either (x) is subsequently displayed on a screen or
information service for a Benchmark (including a Benchmark Replacement) or (y)
is not, or is no longer, subject to an announcement that it is or will no longer
be representative for a Benchmark (including a Benchmark Replacement), then the
Administrative Agent may modify the definition of “Calculation Period” for all
Benchmark settings at or after such time to reinstate such previously removed
tenor.

 



- 19 -

 

 

(vii) Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Company may revoke any request for an Advance in or
continuation of Advances to be made or continued during any Benchmark
Unavailability Period and, failing that, the Company will be deemed to have
converted any request for an Advance into a request for an Advance or conversion
of an outstanding Advance to an Advance that accrues interest at a rate per
annum equal to the Base Rate plus the Applicable Margin for Advances.

 

(viii) Notwithstanding anything to the contrary herein or in any other Loan
Document, the Benchmark Replacement shall be consistent with the rate that the
initial Lender or its affiliates are generally charging under comparable
provisions of credit facilities provided by them to similarly situated special
purpose entity borrowers whose primary assets consist of loans and/or debt
securities of the same general nature as the Portfolio Investments (it being
understood that the spread over such index rate or other rate adjustment based
on the credit risk of the related collateral assets or portfolio manager will
not constitute a component of the interest rate charged by the initial Lender or
its affiliates for purposes of determining comparability under this clause
(viii)).

 

As used herein:

 

“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of a Calculation Period
pursuant to this Agreement as of such date and not including, for the avoidance
of doubt, any tenor for such Benchmark that is then-removed from the definition
of “Calculation Period” pursuant to clause (vi) of Section 3.01(f).

 

“Benchmark” means, with respect to Advances, initially, the LIBO Rate; provided
that if a Benchmark Transition Event, a Term SOFR Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date have
occurred with respect to the LIBO Rate or the then-current Benchmark, then
“Benchmark” means the applicable Benchmark Replacement to the extent that such
Benchmark Replacement has replaced such prior benchmark rate pursuant to clause
(ii) or clause (iii) of Section 3.01(f).

 

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date:

 

(1) the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

 

- 20 -

 

  

(2) the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;

 

(3) the sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent as the replacement for the then-current Benchmark for the
applicable Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a replacement benchmark rate or the mechanism for determining
such a rate by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a benchmark rate as a
replacement for the then-current Benchmark for syndicated credit facilities
denominated in U.S. dollars at such time and (b) the related Benchmark
Replacement Adjustment;

 

provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, upon the occurrence of a Term SOFR
Transition Event, and the delivery of a Term SOFR Notice, on the applicable
Benchmark Replacement Date the “Benchmark Replacement” shall revert to and shall
be deemed to be the sum of (a) Term SOFR and (b) the related Benchmark
Replacement Adjustment, as set forth in clause (1) of this definition (subject
to the first proviso above).

 

If, and for so long as, the Benchmark Replacement as determined pursuant to
clause (1), (2) or (3) above would be less than 0% per annum, the Benchmark
Replacement will be deemed to be 0% per annum for the purposes of this Agreement
and the other Loan Documents.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Calculation Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

 

(1) for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:

 

(a) the spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Calculation
Period that has been selected or recommended by the Relevant Governmental Body
for the replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

 

(b) the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such
Calculation Period that would apply to the fallback rate for a derivative
transaction referencing the ISDA Definitions to be effective upon an index
cessation event with respect to such Benchmark for the applicable Corresponding
Tenor; and

 



- 21 -

 

 

(2) for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent for the applicable Corresponding Tenor
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body on the applicable Benchmark
Replacement Date or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of such Benchmark with the applicable
Unadjusted Benchmark Replacement for syndicated credit facilities denominated in
U.S. dollars;

 

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Business Day,” the
definition of “Calculation Period,” timing and frequency of determining rates
and making payments of interest, timing of borrowing requests or prepayment or
continuation notices, length of lookback periods, the applicability of breakage
provisions, and other technical, administrative or operational matters) that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of such Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement and the other Loan Documents).

 

“Benchmark Replacement Date” means, with respect to any Benchmark, the earliest
to occur of the following events with respect to such then-current Benchmark:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

 



- 22 -

 

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein; or

 

(3) in the case of a Term SOFR Transition Event, the date that is thirty (30)
days after the date a Term SOFR Notice is provided to the Lenders and the
Company pursuant to Section 3.01(f)(iii); or

 

(4) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Administrative Agent has not received, by 5:00 p.m. (New York City
time) on the fifth (5th) Business Day after the date notice of such Early Opt-in
Election is provided to the Lenders, written notice of objection to such Early
Opt-in Election from Lenders comprising the Required Financing Providers.

 

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

 

“Benchmark Transition Event” means, with respect to any Benchmark, the
occurrence of one or more of the following events with respect to such
then-current Benchmark:

 

(1) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Federal Reserve Board, the NYFRB, an
insolvency official with jurisdiction over the administrator for such Benchmark
(or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), which states that the administrator of such
Benchmark (or such component) has ceased or will cease to provide all Available
Tenors of such Benchmark (or such component thereof) permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); or

 



- 23 -

 

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.

 

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

 

“Benchmark Unavailability Period” means, with respect to any Benchmark, the
period (if any) (x) beginning at the time that a Benchmark Replacement Date
pursuant to clauses (1) or (2) of that definition has occurred if, at such time,
no Benchmark Replacement has replaced the then-current Benchmark for all
purposes hereunder and under any Loan Document in accordance with Section
3.01(f) and (y) ending at the time that a Benchmark Replacement has replaced the
then-current Benchmark for all purposes hereunder and under any Loan Document in
accordance with Section 3.01(f).

 

“Corresponding Tenor” means with respect to any Available Tenor, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

 

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided, that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.

 

“Early Opt-in Election” means the occurrence of:

 

(1) a notification by the Administrative Agent to (or the request by the Company
to the Administrative Agent to notify) each of the other parties hereto that at
least five currently outstanding syndicated credit facilities denominated in
U.S. dollars at such time contain (as a result of amendment or as originally
executed) a SOFR-based rate (including SOFR, a term SOFR or any other rate based
upon SOFR) as a benchmark rate (and such syndicated credit facilities are
identified in such notice and are publicly available for review), and

 

(2) the joint election by the Administrative Agent and the Company to trigger a
fallback from the LIBO Rate and the provision by the Administrative Agent of
written notice of such election to the Lenders.

 

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. as amended or supplemented
from time to time, or any successor definitional booklet for interest rate
derivatives published from time to time.

 



- 24 -

 

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“Relevant Governmental Body” means with respect to a Benchmark Replacement, the
Federal Reserve Board and/or the NYFRB, or a committee officially endorsed or
convened by the Federal Reserve Board and/or the NYFRB or, in each case, any
successor thereto.

 

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.

 

“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).

 

“SOFR Administrator’s Website” means the NYFRB’s website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.

 

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Term SOFR Notice” means a notification by the Administrative Agent to the
Lenders and the Company of the occurrence of a Term SOFR Transition Event.

 

“Term SOFR Transition Event” means the determination by the Administrative Agent
that (a) Term SOFR has been recommended for use by the Relevant Governmental
Body, (b) the administration of Term SOFR is administratively feasible for the
Administrative Agent and (c) a Benchmark Transition Event has previously
occurred resulting in a Benchmark Replacement in accordance with Section 3.01(f)
that is not Term SOFR.

 

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment; provided that, if, and
for so long as, the Unadjusted Benchmark Replacement as so determined would be
less than zero, the Unadjusted Benchmark Replacement will be deemed to be zero
for the purposes of this Agreement.

 

General. The provisions of Section 3.01 and any other provisions relating to the
types of Financings contemplated by each such section shall not be operative
until and unless such types of Financing have been made available to the
Company, as evidenced by the Transaction Schedule.

 



- 25 -

 

 

(a) Taxes. Payments Free of Taxes. (a) All payments to be made hereunder by the
Company in respect of the Advances shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law requires the deduction or withholding of any Tax from any such
payment by the Company, then the Company shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Company
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

(b) Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c) Indemnification by the Company. The Company shall indemnify each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Lender or required
to be withheld or deducted from a payment to such Lender and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d) Indemnification by the Lenders. Each Lender shall indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of 10.06 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section 3.03, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.03(f) (ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 



- 26 -

 

 

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executeda
copy of executed IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B) any Foreign Lender shall deliver to the Company and the Administrative Agent
(in such number of copies as shall be reasonably requested by the recipient) on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent, but only if the Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executeda copy of executed IRS Form W-8BEN,
IRS Form W-8BEN-E or applicable successor form establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, an IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(ii) an executeda copy of executed IRS Form W-8ECI;

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, is not a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code, and is not a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) an executeda copy of executed IRS Form W-8BEN,
IRS Form W-8BEN-E or applicable successor form; or

 

(iv) to the extent a Foreign Lender is not the beneficial owner, an copy of
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E or applicable successor form, a U.S. Tax Compliance Certificate,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable;

 



- 27 -

 

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be reasonably requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originalscopies of any other executed form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D) sucheach Lender shall deliver to the Company and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Company or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund or credit (but only to
the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund or credit), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h) Survival. Each party’s obligations under this Section 3.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the termination, satisfaction or
discharge of all obligations under any Loan Document.

 



- 28 -

 

 

As used herein:

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Financing Commitment or
Advance pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Financing Commitment or Advance or (ii) such
Lender changes its lending office, except in each case, to the extent that,
pursuant to Section 3.03, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Lender’s failure to comply with Section 3.03(f) and (d) any
withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or official practices adopted
pursuant to any such intergovernmental agreements.

 

“Foreign Lender” means a Lender that is resident or organized under the laws of
a jurisdiction other than that in which the Company is resident for tax
purposes.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 



- 29 -

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, and (b) to the
extent not otherwise described in (a), Other Taxes.

 

“IRS” means the United States Internal Revenue Service.

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.01(e)).

 

“Participant Register” has the meaning specified in clause (d) of Section 10.06.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

ARTICLE IV
COLLECTIONS AND PAYMENTS

 

Interest Proceeds. The Company shall notify the obligor with respect to each
Portfolio Investment owned by it to remit all amounts that constitute Interest
Proceeds to the Collection Account. To the extent Interest Proceeds are received
by the Company other than by deposit into the Collection Account, the Company
shall cause all Interest Proceeds on the Portfolio Investments owned by it to be
deposited in the Collection Account or remitted to the Collateral Agent, and the
Collateral Agent shall credit to the Collection Account all Interest Proceeds
received by it immediately upon receipt thereof. As used herein, “Interest
Proceeds” means all payments of interest received in respect of the Portfolio
Investments and Eligible Investments acquired with the proceeds of Portfolio
Investments (in each case other than accrued interest purchased using Principal
Proceeds, but including proceeds received from the sale of interest accrued
after the date on which the Company acquired the related Portfolio Investment),
all other payments on the Eligible Investments acquired with the proceeds of
Portfolio Investments (for the avoidance of doubt, such other payments shall not
include principal payments (including, without limitation, prepayments,
repayments or sale proceeds) with respect to Eligible Investments acquired with
Principal Proceeds) and all payments of fees, dividends and other similar
amounts received in respect of the Portfolio Investments or deposited into any
of the Accounts (including closing fees, commitment fees, facility fees, late
payment fees, amendment fees, waiver fees, prepayment fees and premiums, ticking
fees, delayed compensation, customary syndication or other up-front fees and
customary administrative agency or similar fees); provided, however, that for
the avoidance of doubt, Interest Proceeds shall not include amounts or Eligible
Investments in the MV Cure Account or any proceeds therefrom.

 



- 30 -

 

 

All Interest Proceeds shall be retained in the Collection Account and invested
(and reinvested) at the written direction of the Company (or the Portfolio
Manager on its behalf) delivered to the Collateral Agent in dollar-denominated
Cash Equivalents selected by the Portfolio Manager (unless an Event of Default
has occurred and is continuing or a Market Value Event has occurred, in which
case, selected by the Administrative Agent) (“Eligible Investments”). Eligible
Investments shall mature no later than the end of the next succeeding
Calculation Period.

 

Interest Proceeds on deposit in the Collection Account shall be withdrawn by the
Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) and remitted to
the Company to be applied (i) to make payments in accordance with this Agreement
or (ii) to make Permitted Distributions and Permitted RIC Tax Distributions
permitted by Article VI, in each case with prior notice to the Administrative
Agent.

 

As used herein:

 

“Cash Equivalents” means, any of the following: (i) marketable securities (a)
issued or directly and unconditionally guaranteed as to interest and principal
by the United States Government or (b) issued by any agency of the United States
the obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least “A-1” from S&P or at least “P-1” from
Moody’s; (iii) commercial paper maturing no more than three months from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s; (iv) certificates of
deposit or bankers’ acceptances maturing within three months after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000; and (v) shares
of any money market mutual fund that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clauses (i) and
(ii) above, (b) has net assets of not less than $5,000,000,000, and (c) has the
highest rating obtainable from either S&P or Moody’s.

 

Principal Proceeds. The Company shall notify the obligor with respect to each
Portfolio Investment owned by it to remit all amounts that constitute Principal
Proceeds to the Collection Account. To the extent Principal Proceeds are
received by the Company other than by deposit into the Collection Account, the
Company shall cause all Principal Proceeds received on the Portfolio Investments
owned by it to be deposited in the Collection Account or remitted to the
Collateral Agent, and the Collateral Agent shall credit to the Collection
Account all Principal Proceeds received by it immediately upon receipt thereof.
As used herein, “Principal Proceeds” means all amounts received by the Company
with respect to the Portfolio Investments or any other Collateral, and all
amounts otherwise on deposit in the Accounts (including cash contributed by the
Company), in each case other than Interest Proceeds.

 



- 31 -

 

 

All Principal Proceeds shall be retained in the Collection Account and invested
at the written direction of the Administrative Agent in overnight Eligible
Investments selected by the Portfolio Manager (unless an Event of Default has
occurred and is continuing or a Market Value Event has occurred, in which case,
selected by the Administrative Agent). All investment income on such Eligible
Investments shall constitute Interest Proceeds.

 

Principal Proceeds on deposit in the Collection Account shall be withdrawn by
the Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) and remitted to
the Company to be applied (i) to make payments in accordance with this
Agreement, (ii) towards the purchase price of Portfolio Investments purchased in
accordance with this Agreement, (iii) prior to November 18, 2020, to make
Permitted Distributions and Permitted RIC Tax Distributions permitted by Article
VI, in each case with prior notice to the Administrative Agent or (iv) to make
advances to the obligor of Delayed Funding Term Loans in accordance with the
underlying instruments relating thereto.

 

Principal and Interest Payments; Prepayments; Commitment Fee.

 

(a) The unpaid principal amount of the Advances (together with accrued interest
thereon) shall be paid to the Administrative Agent for the account of each
Lender on the Maturity Date in accordance with the Priority of Payments and any
and all cash in the Accounts shall be applied to the satisfaction of the Secured
Obligations on the Maturity Date and on each Additional Distribution Date in
accordance with the Priority of Payments.

 

(b) Accrued interest on the Advances shall be payable in arrears on each
Interest Payment Date, each Additional Distribution Date and on the Maturity
Date; provided that (i) interest accrued pursuant to the second sentence of
Section 3.01(b) shall be payable on demand and (ii) in the event of any
repayment or prepayment of any Advances, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment. “Interest Payment Date” means the third Business Day after the last
day of each Calculation Period.

 

(c) Subject to Section 4.03(d), the Company shall have the right from time to
time to prepay outstanding Advances in whole or in part on the last day of any
Calculation Period (or on any Business Day in connection with a Market Value
Cure), subject to the requirements of this Section 4.03(c).

 



- 32 -

 

 

The Company shall notify the Administrative Agent by electronic mail of any
prepayment hereunder not later than 2:00 p.m., New York City time, three (3)
Business Days before the date of prepayment (which shall be the last day of a
Calculation Period, unless such prepayment is in connection with a Market Value
Cure). Each such notice shall be irrevocable and shall specify the prepayment
date and the principal amount of the Advances to be prepaid. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of outstanding Advances shall be
in an amount not less than $2,000,000. Prepayments shall be accompanied by
accrued and unpaid interest.

 

Prior to March 29, 2019, the Company may not make a prepayment (other than in
connection with a Market Value Cure or pursuant to Section 4.03(g)) such that,
after such prepayment, the aggregate principal amount of the outstanding
Advances is less than 75% of the aggregate Financing Commitments.

 

If at any time after March 29, 2019 and during the Reinvestment Period the
Company makes a prepayment (other than in connection with a Market Value Cure)
such that, after such prepayment, the aggregate principal amount of the
outstanding Advances is less than 75% of the aggregate Financing Commitments,
then, simultaneously with such prepayment, the Financing Commitments shall be
automatically reduced by a corresponding amount such that after such prepayment
and reduction, the aggregate principal amount of the outstanding Advances is
equal to 75% of the aggregate Financing Commitments (as so reduced).

 

(d) Each commitment reduction pursuant to Section 4.03(c) or Section 4.07 (other
than in connection with a Market Value Cure) shall be accompanied by a premium
equal to (i) if such commitment reduction is made after March 29, 2019 and on or
prior to September 29, 2019, 2.00% of the principal amount of such commitment
reduction, (ii) if such commitment reduction is made after September 29, 2019
and on or prior to March 29, 2020, 1.00% of the principal amount of such
commitment reduction and (iii) if such commitment reduction is made after March
29, 2020, zero. Notwithstanding anything in this Article IV, no premium shall be
payable by the Company in the event that the Company terminates or reduces the
Financing Commitments or prepays Advances outstanding hereunder, in each case as
expressly permitted hereunder, (a) if JPMorgan Chase Bank, National Association
ceases to act as Administrative Agent hereunder or (b) if the Company elects to
terminate or reduce the Financing Commitments as a result of a Lender’s default
in its obligations hereunder that is not cured within 10 Business Days of notice
of such default by the Borrower or (c) the Advances are prepaid in connection
with a Market Value Cure.

 

(e) The Company agrees to pay to the Administrative Agent, for the account of
each Lender, a commitment fee in accordance with the Priority of Payments which
shall accrue at 1.00% per annum on the average daily unused amount of the
Financing Commitment of such Lender during the period from and including
September 29, 2017, to but excluding the last day of the Reinvestment Period.
Accrued commitment fees shall be payable in arrears on each Interest Payment
Date occurring after the September 29, 2017, and on the earlier of (i) date on
which the Financing Commitments terminate and (ii) the last day of the
Reinvestment Period. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(f) The Company agrees to pay the Administrative Agent, for the account of each
Lender, an upfront fee on the date hereof in an aggregate amount equal to
$2,100,000. Once paid, such fee or any part thereof shall not be refundable
under any circumstances.[Reserved].

 



- 33 -

 

 

(g) Without limiting Section 4.03(c), the Company shall have the obligation from
time to time to prepay outstanding Advances in whole or in part on any date with
proceeds from sales of Portfolio Investments directed by the Administrative
Agent pursuant to Section 1.04. Each partial prepayment of outstanding Advances
pursuant to this Section 4.03(g) shall be in an amount not less than $100,000.
Prepayments shall be accompanied by accrued and unpaid interest.

  

Payments Generally. All payments to the Lenders or the Administrative Agent
shall be made to the Administrative Agent at the account designated in writing
to the Company and the Collateral Agent for further distribution by the
Administrative Agent (if applicable). The Administrative Agent shall give
written notice to the Collateral Agent and the Collateral Administrator (on
which the Collateral Agent and the Collateral Administrator may conclusively
rely) and the Portfolio Manager of the calculation of amounts payable to the
Financing Providers in respect of the Financings and the amounts payable to the
Portfolio Manager. At least three Business Days prior to each Interest Payment
Date, the Administrative Agent shall deliver an invoice to the Portfolio
Manager, the Collateral Agent and the Collateral Administrator in respect of the
interest due on such Interest Payment Date. All payments not made to the
Administrative Agent for distribution to the Lenders shall be made as directed
in writing by the Administrative Agent. Subject to Section 3.03 hereof, all
payments hereunder shall be made without setoff or counterclaim. All payments
hereunder shall be made in U.S. dollars. All interest hereunder shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

Priority of Payments. On (w) each Interest Payment Date, (x) the Maturity Date,
(y) each Agent Business Day after the occurrence of a Market Value Event and (z)
each Agent Business Day after the occurrence of an Event of Default and the
declaration of the Secured Obligations as due and payable (each date set forth
in clauses (y) and (z) above, an “Additional Distribution Date”), the Collateral
Agent shall distribute first, all amounts in the Collection Account
inrepresenting Interest Proceeds, and second, all amounts in the Collection
Account representing Principal Proceeds, in the following order of priority (the
“Priority of Payments”):

 

(a) to pay (i) first, amounts due or payable to the Collateral Agent, the
Collateral Administrator and the Securities Intermediary hereunder (including
fees, out-of-pocket expenses and indemnities) and (ii) second, any other accrued
and unpaid fees and out-of pocket expenses (other than the commitment fee
payable to the Lenders, but including Lender indemnities) due hereunder, up to a
maximum amount under this clause (a) of U.S.$50,000 on each Interest Payment
Date, the Maturity Date and each Additional Distribution Date (in the case of
any Additional Distribution Date or the Maturity Date, after giving effect to
all payments of such amounts on any other Additional Distribution Date or
Interest Payment Date occurring in the same calendar quarter);

 

(b) to pay interest due in respect of the Advances and any increased costs and
commitment fees payable to the Lenders (pro rata based on amounts due);

 

(c) after the Reinvestment Period, all remaining Principal Proceeds to pay
principal of the Advances until the Advances are paid in full;

 



- 34 -

 

 

(d) (c) to pay (i) on each Interest Payment Date, all prepayments of the
Advances permitted or required under this Agreement (including any applicable
premium) and (ii) on the Maturity Date (and, if applicable, any Additional
Distribution Date), principal of the Advances until the Advances are paid in
full;

 

(e) (d) to pay all amounts set forth in clause (a) above not paid due to the
limitation set forth therein;

 

(e) to make any Permitted Distributions or Permitted RIC Tax Distributions
directed pursuant to this Agreement; and

 

(f) only to the extent of remaining Interest Proceeds, (A) to make any Permitted
Distributions and (B) to make any Permitted RIC Tax Distributions, in each case
to the extent permitted by Article VI; and

 

(g) (f) (i) on any Interest Payment Date, to deposit any remaining amounts in
the Collection Account as Principal Proceeds and (ii) on the Maturity Date and
any Additional Distribution Date, any remaining amounts to the Company.

 

MV Cure Account Deposits. The Company shall cause all cash received by it in
connection with a contribution of cash by the Seller in accordance with clause
(i) of the definition of Market Value Cure to be deposited in the MV Cure
Account or remitted to the Collateral Agent, and the Collateral Agent shall
credit to the MV Cure Account such amounts received by it (and identified as
such) immediately upon receipt thereof. Prior to the Maturity Date, all cash
amounts in the MV Cure Account shall be invested in overnight Eligible
Investments at the written direction of the Administrative Agent (as directed by
the Required Financing Providers). All amounts contributed to the Company by the
Seller in connection with a Market Value Cure shall be paid free and clear of
any right of chargeback or other equitable claim. Any amounts on deposit in the
MV Cure Account shall be repaid to the Company upon the payment in full of the
Secured Obligations (other than unmatured contingent indemnification and
reimbursement obligations) and the termination of the Financing Commitments.

 

Termination or Reduction of Commitments.

 

(a) From and after March 29, 2020, the Company shall be entitled at its option
and upon five (5) Business Days’ prior written notice to the Administrative
Agent to either (i) terminate the Financing Commitments in whole upon payment in
full of all Advances, all accrued and unpaid interest and all other Secured
Obligations (other than unmatured contingent indemnification and reimbursement
obligations) or (ii) reduce in part the portion of the Financing Commitments
that exceeds the sum of the outstanding Advances.

 

(b) The Financing Commitments shall be automatically reduced on the date of any
prepayment made in accordance with the definition of “Market Value Cure”terms of
this Agreement, in each case in an amount equal to the amount of such
prepayment. Notwithstanding anything to the contrary in this Agreement, the
prepayment of $35,000,000 of outstanding Advances on November 18, 2020 shall
permanently reduce the Financing Commitments in effect immediately prior to such
date in an aggregate principal amount equal to the amount of such prepayment,
and the total Financing Commitments immediately after such prepayment and
permanent reduction are U.S.$180,000,000.

 



- 35 -

 

 

(c) The Financing Commitments shall be reduced to the extent required by Section
4.03(c).

 

ARTICLE V
THE PORTFOLIO MANAGER

 

[reserved].

 

Portfolio Manager Representations as to Eligibility Criteria; Etc. The Portfolio
Manager agrees, in accordance with the Management Agreement, that when carrying
out duties on behalf of the Company that it shall not knowingly or intentionally
cause the Company to fail to comply with the covenants and restrictions imposed
on the Company herein. The Portfolio Manager represents to the other parties
hereto that (a) as of the Trade Date and Settlement Date or Substitution Date,
as applicable, for each Portfolio Investment, such Portfolio Investment meets
all of the applicable Eligibility Criteria (unless otherwise consented to by the
Administrative Agent) and, except as otherwise permitted hereunder, the
Concentration Limitations (as defined on Schedule 4) shall be satisfied, or if
not satisfied immediately prior to such Purchase or Substitution, maintained or
improved, after the consummation of the related Purchase or Substitution (unless
otherwise consented to by the Administrative Agent) and (b) all of the
information contained in the related Notice of Acquisition is true, correct and
complete in all material respects; provided that, to the extent any such
information was furnished to the Company by any third party, such information is
as of its delivery date true, complete and correct in all material respects to
the knowledge of the Portfolio Manager.

 

Exculpation. In performing any duty on behalf of the Company hereunder, the
Portfolio Manager shall be entitled to all of the protections and immunities set
forth in the Management Agreement. None of the Portfolio Manager, its Affiliates
and their respective partners, members, managers, stockholders, directors,
officers, employees and agents (each a “Portfolio Manager Party”) will be liable
to the Company, the Administrative Agent, the Collateral Agent, the Collateral
Administrator, the Securities Intermediary, the Financing Providers or any other
Person for any all expenses, losses, damages, liabilities, demands, charges or
claims of any kind or nature whatsoever (including reasonable attorneys’ fees
and accountants’ fees and costs and expenses relating to investigating or
defending any demands, charges and claims) (“Losses”) incurred, or for any
decrease in the value of the Collateral as a result of, the actions taken or
recommended, or for any omissions (including, with respect to the Administrative
Agent, the Collateral Agent, the Collateral Administrator, the Securities
Intermediary, the Administrative Agent or any Financing Provider, any failure to
timely grant any consent requested by the Portfolio Manager) by, the Portfolio
Manager, its Affiliates or their respective partners, members, managers,
stockholders, directors, officers, employees or agents under or in connection
with this Agreement or the terms of the Loan Agreement applicable to it, except
that the Portfolio Manager shall be so liable as and to the extent such Losses
arise out of or in connection with (i) acts or omissions of the Portfolio
Manager constituting bad faith, willful misconduct, gross negligence or fraud by
the Portfolio Manager in the performance of, or reckless disregard by the
Portfolio Manager with respect to, the obligations of the Portfolio Manager
hereunder and under the terms of the Loan Agreement applicable to the Portfolio
Manager (a “Portfolio Manager Breach”) or (ii) any breach of the representations
and warranties set forth in the Management Agreement.

 



- 36 -

 

 

ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Representations and Warranties. Each of the Company and, only with respect to
clauses (a) through (f), (l), (m) and (p) below, the Portfolio Manager,
represent to the other parties hereto solely with respect to itself that:

 

(a) it is duly organized or incorporated, as the case may be, and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all requisite power and authority to execute, deliver and perform this
Agreement and each other Loan Document to which it is a party and to consummate
the transactions herein and therein contemplated;

 

(b) the execution, delivery and performance of this Agreement and each such
other Loan Document, and the consummation of the transactions contemplated by
the Loan Documents have been duly authorized by it and this Agreement and each
such other Loan Document constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance and other similar laws
affecting creditors’ rights and remedies generally and general principles of
equity regardless of whether applied in proceedings in equity or at law);

 

(c) the execution, delivery and performance of this Agreement and each other
Loan Document and the consummation of such transactions do not and will not
conflict with the provisions of its governing instruments and, except where such
violation would not reasonably be expected to have a Material Adverse Effect,
will not violate any provisions of applicable law or regulation or any
applicable order of any court or regulatory body and will not result in the
breach of, or constitute a default, or require any consent, under any material
agreement, instrument or document to which it is a party or by which it or any
of its property may be bound or affected;

 

(d) [reserved];

 

(e) the Portfolio Manager is a registered investment adviser under the
Investment Advisers Act of 1940, as amended, or is not required to be so
registered;

 

(f) it has obtained all consents and authorizations (including all required
consents and authorizations of any governmental authority) that are necessary or
advisable to be obtained by it in connection with the execution, delivery and
performance of this Agreement and each other Loan Document and each such consent
and authorization is in full force and effect except where such failure would
not reasonably be expected to have a Material Adverse Effect;

 

(g) it is not required to register as an “investment company” as defined in the
Investment Company Act of 1940, as amended;

 



- 37 -

 

 

(h) it has not issued any securities that are or are required to be registered
under the Securities Act of 1933, as amended, and it is not a reporting company
under the Securities Exchange Act of 1934, as amended;

 

(i) except with respect to the Secured Obligations, it has no outstanding
Indebtedness;

 

(j) (x) it does not have underlying assets which constitute “plan assets” within
the Plan Asset Rules; and (y) neither it nor any ERISA Affiliate has sponsored,
maintained, contributed to, been required to contribute to or have any liability
with respect to any Plan;

 

(k) as of the date of this Agreement it is, and after giving effect to any
Advance it will be, Solvent and it is not entering into this Agreement or any
other Loan Document or consummating any transaction contemplated hereby or
thereby with any intent to hinder, delay or defraud any of its creditors;

 

(l) it is not subject to any Adverse Proceeding;

 

(m) it is not in default under any other contract to which it is a party, except
where such default would not reasonably be expected to have a material adverse
effect on (a) the business, assets, operations or condition, financial or
otherwise, of the Company or the Portfolio Manager, taken as a whole, (b) the
ability of the Company or the Portfolio Manager to perform its obligations under
this Agreement or any of the other Loan Documents, (c) the rights of or benefits
available to the Administrative Agent or the Lenders under this Agreement or any
of the other Loan Documents or (d) the value of the Collateral (a “Material
Adverse Effect”);

 

(n) (i) it is in compliance with the Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970 and with the
USA PATRIOT Act and all other laws and regulations relating to money laundering
and terrorist activities and (ii) except where such non-compliance would not
reasonably be expected to have a Material Adverse Effect, it is in compliance
with all other Laws and all orders, writs, injunctions and decrees applicable to
it or to its properties;

 

(o) it does not have any Subsidiaries or own any Investments in any Person other
than the Portfolio Investments or Investments (i) constituting Eligible
Investments (as measured at their time of acquisition by the Company) and (ii)
those the Company shall have acquired or received as a distribution in
connection with a workout, bankruptcy, foreclosure, restructuring or similar
process or proceeding involving a Portfolio Investment or any issuer thereof;

 



- 38 -

 

 

(p) (x) it has disclosed to the Administrative Agent all agreements, instruments
and corporate or other restrictions to which it is subject, and all other
matters actually known to it, without inquiry, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and (y) no report, financial statement, certificate or other information (other
than projections, forward-looking information, general economic data, industry
information or information relating to third parties) furnished in writing by or
on behalf of it or any of its Affiliates to the Administrative Agent or any
Lender in connection with the transactions contemplated by this Agreement and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (in each case as updated, modified or supplemented by other information
so furnished) contains (or, to the extent any such information was furnished to
the Company by a third party, to the Company’s knowledge contains), when taken
as a whole, as of its delivery date, any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

(q) the Company is not relying on any advice (whether written or oral) of any
Lender, Agent or any of their respective Affiliates;

 

(r) (i) it has good and marketable title to all Portfolio Investments and other
Collateral free of any liens (other than liens in favor of the Secured Parties
pursuant to the Loan Documents and inchoate liens arising by operation of law)
and (ii) upon the making of each Advance, the Collateral Agent, for the benefit
of the Secured Parties, will have acquired a perfected, first priority (other
than liens in favor of the Secured Parties pursuant to the Loan Documents and
inchoate liens arising by operation of law) and valid security interest in the
Collateral acquired with the proceeds of such Advance, free and clear of any
adverse claim (other than liens in favor of the Secured Parties pursuant to the
Loan Documents and inchoate liens arising by operation of law) or restrictions
on transferability;

 

(s) the Company has filed all material tax returns required by law to have been
filed by it in the required legal timeframe (if any); all such tax returns are
true and correct in all material respects; and the Company has paid or withheld
(as applicable) all material taxes and governmental charges owing or required to
be withheld by it (if any), except any such taxes or charges which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside in accordance with GAAP on its books;

 

(t) the Company is (i) a limited liability company that is treated as a
disregarded entity for U.S. federal income tax purposes and (ii) wholly owned by
an entity that qualifies as a RIC;

 

(u) all proceeds of the Advances will be used by the Company only in accordance
with the provisions of this Agreement. No part of the proceeds of any Advance
will be used by the Company to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying Margin Stock. Neither
the making of any Advance nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve Board. No Advance is secured, directly or
indirectly, by Margin Stock, and the Collateral does not include Margin Stock;

 



- 39 -

 

 

(v) prior to the date hereof, the Company has not engaged in any business
operations or activities other than as an ownership entity for Portfolio
Investments and similar loan or debt obligations and activities incidental
thereto;

 

(w) neither it nor any of its Affiliates is (i) the subject or target of
Sanctions; (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the PATRIOT Act, i.e., a foreign bank
that does not have a physical presence in any country and that is not affiliated
with a bank that has a physical presence and an acceptable level of regulation
and supervision; or (iv) a person or entity that resides in or is organized
under the laws of a jurisdiction designated by the United States Secretary of
the Treasury under Sections 311 or 312 of the PATRIOT Act as warranting special
measures due to money laundering concerns. It is in compliance with all
applicable Sanctions and also in compliance with all applicable provisions of
the PATRIOT Act; and

 

(x) the Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company, its agents and their respective
directors, managers, officers and employees (as applicable) with Anti-Corruption
Laws and applicable Sanctions, and the Company and its officers and, to its
knowledge, its directors, members and agents are in compliance with
Anti-Corruption Laws and applicable Sanctions and are not knowingly engaged in
any activity that would reasonably be expected to result in the Company being
designated as a Sanctioned Person. None of (i) the Company or its officers or
(ii) to the knowledge of the Company, any director, manager or agent of the
Company that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.

 

As used herein:

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company) at law or in equity, or before or by any
governmental authority, domestic or foreign, whether pending, active or, to the
Company’s or the Portfolio Manager’s knowledge, threatened against or affecting
the Company or the Portfolio Manager or its property which would reasonably be
expected to result in a Material Adverse Effect.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations promulgated thereunder by the United
States Department of Labor, as from time to time in effect.

 



- 40 -

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412, 430 or 431 of the Code).

 

“Indebtedness” as applied to any Person, means, without duplication, as
determined in accordance with GAAP, (i) all indebtedness for borrowed money;
(ii) that portion of obligations with respect to capital leases that is properly
classified as a liability on a balance sheet; (iii) notes payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money; (iv) any obligation owed for all or any part of
the deferred purchase price of property or services; (v) all indebtedness
secured by any lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (vii) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another;
(viii) any obligation of such Person the primary purpose or intent of which is
to provide assurance to an obligee that the obligation of the obligor thereof
will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole or in part) against
loss in respect thereof; and (ix) any liability of such Person for an obligation
of another through any contractual obligation (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above. Notwithstanding the
foregoing, “Indebtedness” shall not include a commitment arising in the ordinary
course of business to purchase a future Portfolio Investment in accordance with
the terms of this Agreement.

 

“Investment” means (a) the purchase of any debt or equity security of any other
Person, or (b) the making of any loan or advance to any other Person, or
(c) becoming obligated with respect to a contingent obligation in respect of
obligations of any other Person.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any governmental authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case whether or not having the force of law.

 

“Margin Stock” has the meaning provided such term in Regulation U of the Board
of Governors of the Federal Reserve Board.

 



- 41 -

 

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Plan Asset Rules” means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations or any successor regulations, as
modified by Section 3(42) of ERISA, and the rules and regulations thereunder.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state, Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or any other relevant sanctions authority.

 

“Solvent” means, with respect to any entity, that as of the date of
determination, (a) the sum of such entity’s debts (including contingent
liabilities) does not exceed the present fair saleable value of such entity’s
present assets; (b) such entity’s capital is not unreasonably small in relation
to its business as contemplated on the date of this Agreement; and (c) such
entity has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise.  For purposes of
this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 



- 42 -

 

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Notwithstanding the foregoing, the term “Subsidiary” shall not
include any Person that constitutes an Investment held by the Company in the
ordinary course of business and consistent with the terms hereof and that is
not, under GAAP, consolidated on the financial statements of the Company.

 

Covenants of the Company. The Company:

 

(a) shall not engage in any business or activity other than the ownership of the
Collateral, the transactions expressly contemplated hereby and such other
activities that are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith;

 

(b) shall not incur any Indebtedness or grant any liens on any of its property,
in each case except to the extent expressly permitted hereby:;

 

(c)  shall not guarantee, become obligated for, or hold itself or its credit out
to be responsible for or available to satisfy, the obligations of any other
Person;

 

(d) shall not control the decisions or actions respecting the daily business or
affairs of any other Person except as otherwise permitted hereunder (which, for
the avoidance of doubt, shall not prohibit the Company from taking, or
refraining to take, any action under or with respect to a Portfolio Investment;
provided that such action shall not contravene the terms and conditions of this
Agreement);

 

(e) shall correct any known misunderstandings regarding its separate identity;

 

(f) shall not operate, or purport to operate, collectively as a single or
consolidated business entity with respect to any other Person (except as may be
required for U.S. federal income tax purposes and except that for accounting
purposes, it may be consolidated with other Persons (including the Seller) as
permitted by GAAP);

 

(g) [reserved];

 

(h) shall not amend any of its constituent documents in any manner that would
reasonably be expected to adversely affect the Lenders without the prior written
consent of the Administrative Agent and the Required Financing Providers;

 

(i) shall not, without the prior consent of the Administrative Agent (acting at
the direction of the Required Financing Providers who may refuse to direct the
Administrative Agent to consent in their sole and absolute discretion), enter
into any hedge agreement;

 



- 43 -

 

 

(j) shall not maintain any of its primary books or records with respect to the
Collateral at any office other than at the address referred to on the
Transaction Schedule (or at the office of the Collateral Agent) or maintain its
chief executive office or its place of business at any place other than at such
address, in each case without providing at least fifteen (15) days advance
written notice to the Administrative Agent;

 

(k) shall not change its name, or name under which it does business, from the
name shown on the signature pages hereto;

 

(l) shall not fail at all times to hold itself out to the public as a legal
entity separate and distinct from any other entity or person or to conduct its
business solely in its own name;

 

(m) shall not fail to maintain adequate capital for normal operations reasonably
foreseeable for a business of its size and character;

 

(n) shall at all times comply with the requirements of its constituent documents
and observe all limited liability company formalities under applicable law;

 

(o) shall not fail to allocate shared expenses fairly and reasonably;

 

(p) shall have at least one independent manager or director at all times;

 

(q) shall at all times preserve and keep in full force and effect its existence
and all rights and franchises, licenses and permits material to its business
except to the extent that the failure to keep such franchises, licenses and
permits in existence would not reasonably be expected to result in a Material
Adverse Effect;

 

(r) shall comply with all applicable requirements of law (whether statutory,
regulatory or otherwise), the noncompliance with which could reasonably be
expected to have, individually or collectively, a Material Adverse Effect;

 

(s) shall not merge into or consolidate with any person or dissolve, terminate
or liquidate in whole or in part, or change its legal structure, without the
prior written consent of the Administrative Agent;

 

(t) except for Investments permitted by Section 6.02(bb), shall not have any
Subsidiaries without the prior written consent of the Administrative Agent;

 

(u) shall not fail to remain Solvent;

 

(v) shall ensure that (i) its affairs are conducted so that its underlying
assets do not constitute “plan assets” within the meaning of the Plan Asset
Rules, and (ii) neither it nor any ERISA Affiliate sponsors, maintains,
contributes to or is required to contribute to or have any liability with
respect to any Plan;

 

(w) shall take all actions necessary or advisable to maintain good and
marketable title to the Portfolio Investments and the other Collateral in all
material respects;

 



- 44 -

 

 

(x) shall promptly furnish to the Administrative Agent, and the Administrative
Agent shall furnish to the Lenders, copies of the following financial
statements, reports and information:  (i) as soon as available and in any event
within 120 days after the end of each fiscal year of the Seller (beginning with
the year ended December 31, 2014), consolidated audited financial statements of
the Seller, audited by a firm of nationally recognized independent public
accountants, as of the end of such fiscal year; and (ii) from time to time, such
other information or documents (financial or otherwise) as the Administrative
Agent or the Required Financing Providers may reasonably request;

 

(y) the Company shall pay or discharge or cause to be paid or discharged, before
the same shall become delinquent, all taxes, assessments and other governmental
charges levied or imposed upon the Company or upon the income, profits or
property of the Company; provided that the Company shall not be required to pay
or discharge or cause to be paid or discharged any such tax, assessment or
charge, (i) the amount, applicability or validity of which is being contested in
good faith by appropriate proceedings and for which disputed amounts adequate
reserves in accordance with GAAP have been made or (ii) the failure of which to
pay or discharge could not reasonably be expected to have a Material Adverse
Effect;

 

(z) shall maintain proper books of record and account, distinct and separate
from those of any other person (except with respect to consolidation for tax and
consolidated accounting purposes), in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Company and
shall permit the Administrative Agent to inspect its books and records during
normal business hours with at least one (1) Business Days’ prior written notice;

 

(aa) shall not make any Restricted Payments without the prior written consent of
the Administrative Agent; provided that (A) the Company may make Permitted
Distributions (other than Permitted RIC Tax Distributions) during the
Reinvestment Periodsolely from available Interest Proceeds so long as (i) no
Default or Event of Default has occurred and is continuing and no Market Value
Event has occurred (in each case, or would occur after giving effect to such
Permitted Distribution), (ii) the Company gives at least three (3) Business Days
prior notice thereof to the Administrative Agent and, (iii) after giving effect
to such Permitted Distribution, the Compliance Condition is satisfied, (iv) if
such Permitted Distribution is made during the Reinvestment Period, after giving
effect to such Permitted Distribution, the sum of amounts on deposit in the
Accounts (including cash and Eligible Investments) is not less than $20,000,000
and (v) the Company and the Administrative Agent have confirmed in writing
(which may be email) to the Collateral Agent and Collateral Administrator that
the conditions to a Permitted Distribution set forth herein and in the
definition thereof are satisfied; and (B) the Company may make Permitted RIC Tax
Distributions solely from available Interest Proceeds so long as (i) after
giving effect to such Permitted RIC Tax Distribution, the Compliance Condition
is satisfied, (ii) the Company gives at least three (3) Business Days prior
notice thereof to the Administrative Agent, (iii) after the occurrence and
during the continuance of an Event of Default, the aggregate amount of all
Permitted RIC Tax Distributions made in any calendar quarter (after giving
effect to such Permitted RIC Tax Distribution) is not greater than $1,500,000
and, (iv) if such Permitted RIC Tax Distribution is made during the Reinvestment
Period, after giving effect to such Permitted RIC Tax Distribution, the sum of
amounts on deposit in the Accounts (including cash and Eligible Investments) is
not less than $20,000,000 and (v) the Company and the Administrative Agent have
confirmed in writing (which may be email) to the Collateral Agent and Collateral
Administrator that the conditions to a Permitted RIC Tax Distribution set forth
herein and in the definition thereof are satisfied;

 



- 45 -

 

 

(bb) shall not make or hold any Investments, except the Portfolio Investments or
Investments (A) constituting Eligible Investments, (B) those the Company shall
have acquired or received as a distribution in connection with a workout,
bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof, and (C) received in
connection with making an Eligible Investment;

 

(cc) shall not enter into any agreement which prohibits the creation or
assumption of any lien upon its properties, revenues or assets, whether now
owned or hereafter acquired, other than the Loan Documents;

 

(dd) upon obtaining the knowledge thereof, shall give notice to the
Administrative Agent promptly in writing upon the occurrence of any of the
following:

 

(1) any Adverse Proceeding;

 

(2) any Default or Event of Default; and

 

(3) any adverse claim asserted against any of the Portfolio Investments, the
Accounts or any other Collateral;

 

(ee) shall not purchase or otherwise acquire or receive as a distribution any
commodities or any fee interest in real property or any equivalent interest in
real property under any applicable law, except for such commodities or fee
interest in real property as the Company shall have acquired or received as a
distribution in connection with a workout, bankruptcy, foreclosure,
restructuring or similar process or proceeding involving a Portfolio Investment
or any issuer thereof; provided that the Company shall disclose such acquisition
or receipt of any such commodities or fee interest in real property to the
Administrative Agent promptly following the acquisition or receipt thereof;

 

(ff) shall not cancel, terminate or consent to or accept any cancellation or
termination of, amend, modify or change in any manner any term or condition of
the Management Agreement in any manner that materially and adversely affects the
Lenders;

 



- 46 -

 

 

(gg) shall not use any part of the proceeds of any Advance, whether directly or
indirectly, for any purpose that entails a violation of any of the regulations
of the Board of Governors of the Federal Reserve System of the United States of
America, including Regulations T, U and X; 

 

(hh) shall not, directly or indirectly, (i) sell, lease or otherwise transfer
any assets to any of its Affiliates or the Portfolio Manager or any account
managed by the Portfolio Manager; or (ii) other than pursuant to the Sale
Agreement and Management Agreement, enter into any other transaction directly or
indirectly with or for the benefit of any of its Affiliates or the Portfolio
Manager or any account managed by the Portfolio Manager, in each case unless
such sale, lease, transfer or transaction is on an arm’s length basis and, if
applicable, for fair market value; provided that nothing in this clause (hh)
shall prohibit a Permitted Distribution or Permitted RIC Tax Distribution;
provided further that the aggregate outstanding balance of Portfolio Investments
sold to the Seller by the Company, together with the aggregate outstanding
balance of Portfolio Investments subject to a Substitution (in each case other
than in connection with the sale or substitution of a Warranty Portfolio
Investment), shall not exceed 20% of the aggregate Financing Commitments in
effect during the Reinvestment Period;

 

(ii) shall post on a password protected website maintained by the Portfolio
Manager to which the Administrative Agent will have access or deliver via email
to the Administrative Agent, with respect to each obligor in respect of a
Portfolio Investment, the complete financial reporting package with respect to
the related obligor (including any financial statements, management discussion
and analysis, executed covenant compliance certificates and related covenant
calculations with respect to such obligor), in each case to the extent received
by the Company, which delivery or posting shall be made, if received by the 15th
day of any month, by the 30th day of such month, and if received after the 15th
day but prior to the 30th day of any month, by the 15th day of the succeeding
month;

 

(jj) shall not elect to be classified as other than a limited liability company
that is disregarded for U.S. federal income tax purposes, nor shall the Company
take any other action or actions that would cause it to be classified, taxed or
treated as a corporation or publicly traded partnership taxable as a corporation
for U.S. federal income tax purposes (including transferring interests in the
Company on or through an established securities market or secondary market (or
the substantial equivalent thereof), within the meaning of Section 7704(b) of
the Code (and Treasury regulations thereunder);

 

(kk) the Company shall only have equity owners that are U.S. Persons;

 

(ll) shall not request any Advance, and the Company shall not directly, or to
the knowledge of the Company, indirectly, use, and shall procure that its agents
shall not directly, or to the knowledge of the Company, indirectly, use, the
proceeds of any Advance (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto;

 



- 47 -

 

 

(mm) shall comply with all Anti-Corruption Laws and applicable Sanctions and
shall maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company and its directors, managers, officers and agents with
Anti-Corruption Laws and applicable Sanctions;

 

(nn) shall not hire any employees;

 

(oo) shall not maintain any bank accounts or securities accounts other than the
Accounts;

 

(pp) except as otherwise expressly permitted herein, shall not cancel or
terminate any of the underlying instruments in respect of a Portfolio Investment
to which it is party or beneficiary (in any capacity), or consent to or accept
any cancellation or termination of any of such agreements unless (in each case)
the Administrative Agent shall have consented thereto in writing in its sole
discretion; and

 

(qq) shall not make or incur any capital expenditures except as reasonably
required to perform its functions in accordance with this Agreement.

 

As used herein:

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person
(whether by virtue of ownership, contractual rights or otherwise) but, which
shall not, with respect to the Company include the obligors under any Portfolio
Investment.

 

“GAAP” means generally accepted accounting principles in the effect from time to
time in the United States, as applied from time to time by the Company.

 

“Management Agreement” means the Portfolio Management Agreement dated on the
Original Closing Date, between the Company and the Portfolio Manager relating to
the management of the Portfolio Investments, as amended, restated, supplemented
or otherwise modified from time to time.

 

“Permitted Distribution” means, during the Reinvestment Period, (i) (A)
distributions of Interest Proceeds and/orto the Seller (or other permitted
equity holders of the Company) on account of the equity interests owned by such
Person and/or (B) prior to November 18, 2020, distributions of Principal
Proceeds to the Seller (or other permitted equity holders of the Company) on
account of the equity interests owned by such Person, (ii) distributions of
Interest Proceeds in respect of premiums relating to any insurance obtained by
the Company that is expressly permitted by the organizational documents of the
Company or (iii) distributions of Interest Proceeds to the Portfolio Manager in
respect of expenses and indemnities payable in accordance with the Management
Agreement; provided that, notwithstanding the foregoing, Permitted Distributions
shall not include (i) distributions of Interest Proceeds to the extent that,
after giving effect to such distributions, in the reasonable judgment of the
Portfolio Manager, there would not be sufficient amounts available to pay
accrued interest on the Advances on the immediately following Interest Payment
Date, (ii) distributions of Principal Proceeds to the extent that, after giving
effect to such distributions, in the reasonable judgment of the Portfolio
Manager, there would not be sufficient amounts available to pay the purchase
price in respect of Purchase Commitments which have traded but not settled and
(iii) Permitted RIC Tax Distributions.

 



- 48 -

 

 

“Permitted RIC Tax Distribution” means distributions to the Seller (from the
Accounts or otherwise) to the extent required to allow the Seller to make
sufficient distributions to qualify as a RIC and to otherwise eliminate federal
or state income or excise taxes payable by the Seller in or with respect to any
taxable year of the Seller (or any calendar year, as relevant); provided that
(A) the amount of any such payments made in or with respect to any such taxable
year (or calendar year, as relevant) of the Seller shall not exceed 115% of the
amounts that the Company would have been required to distribute to the Seller
to: (i) allow the Company to satisfy the minimum distribution requirements that
would be imposed by Section 852(a) of the Code (or any successor thereto) to
maintain its eligibility to be taxed as a RIC for any such taxable year, (ii)
reduce to zero for any such taxable year the Company’s liability for federal
income taxes imposed on (y) its investment company taxable income pursuant to
Section 852(b)(1) of the Code (or any successor thereto), or (z) its net capital
gain pursuant to Section 852(b)(3) of the Code (or any successor thereto), and
(iii) reduce to zero the Company’s liability for federal excise taxes for any
such calendar year imposed pursuant to Section 4982 of the Code (or any
successor thereto), in the case of each of (i), (ii) or (iii), calculated
assuming that the Company had qualified to be taxed as a RIC under the Code and
(B) after the occurrence and during the continuance of an Event of Default, the
amount of Permitted RIC Tax Distributions made in any calendar quarter shall not
exceed U.S.$1,500,000.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares or other equity interests in the Company now
or hereafter outstanding; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, by
the Company of any shares or other equity interests in the Company now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares or other equity interests in the Company now or hereafter outstanding.

 

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under Subchapter M of the Code.

 

Amendments of Portfolio Investments, Etc. If the Company or the Portfolio
Manager receives any notice or other communication concerning any amendment,
supplement, consent, waiver or other modification of any Portfolio Investment or
any related underlying instrument or rights thereunder (each, an “Amendment”)
with respect to any Portfolio Investment or any related underlying instrument,
or makes any affirmative determination to exercise or refrain from exercising
any rights or remedies thereunder, it will give prompt (and in any event, not
later than five (5) Business Days’) notice thereof to the Administrative Agent.
In any such event, the Company shall exercise all voting and other powers of
ownership relating to such Amendment or the exercise of such rights or remedies
as the Portfolio Manager shall deem appropriate under the circumstances. If an
Event of Default has occurred and is continuing or a Market Value Event has
occurred, the Company will exercise all voting and other powers of ownership as
the Administrative Agent (acting at the direction of the Required Financing
Providers) shall instruct (it being understood that if the terms of the related
underlying instrument expressly prohibit or restrict any such rights given to
the Administrative Agent, then such right shall be limited to the extent
necessary so that such prohibition or restriction is not violated).

 



- 49 -

 

 

ARTICLE VII
EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Company shall fail to pay any amount owing by it in respect of the
Secured Obligations (whether for principal, interest, fees or other amounts)
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise and, in the case
of amounts other than principal and interest, such failure continues for a
period of five (5) calendar days following the earlier of (x) the Company
becoming aware of such failure or (y) receipt of written notice by the Company
of such failure.

 

(b) any representation or warranty made or deemed made by or on behalf of the
Company or the Portfolio Manager (collectively, the “Credit Risk Parties”)
herein or in any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, or other document (other than
projections, forward-looking information, general economic data, industry
information or information relating to third parties) furnished pursuant hereto
or in connection herewith or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made (it being understood that the failure of a Portfolio Investment
to satisfy the Eligibility Criteria after the date of its purchase shall not
constitute such a failure) and such failure shall continue for a period of ten
(10) days following the earlier of (i) receipt by such Credit Risk Party of
written notice of such inaccuracy from the Administrative Agent and (ii) an
officer of such Credit Risk Party becoming aware of such inaccuracy;

 

(c) (A) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(b), (c), (h), (k), (p), (s), (t), (aa), (cc)
or (hh) or (B) any Credit Risk Party shall fail to observe or perform any other
covenant, condition or agreement contained herein (it being understood that the
failure of a Portfolio Investment to satisfy the Eligibility Criteria after the
date of its purchase shall not constitute such a failure) or in any other Loan
Document and, in the case of this clause (B), if such failure is capable of
being remedied, such failure shall continue for a period of ten (10) days
following the earlier of (i) receipt by such Credit Risk Party of written notice
of such failure from the Administrative Agent and (ii) an officer of such Credit
Risk Party becoming aware of such failure (or, if such failure could not
reasonably be expected to be cured within ten (10) days, such Credit Risk Party
commences and diligently pursues such cure and such failure is cured within
thirty (30) days);

 



- 50 -

 

 

(d) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Risk Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Risk Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(e) any Credit Risk Party shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Credit Risk Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or

 

(f) any Credit Risk Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

 

(g) any representation or warranty made or deemed made by the Seller in
connection with the Sale Agreement or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, or other document furnished
pursuant thereto or in connection therewith (other than projections,
forward-looking information, general economic data, industry information or
information relating to third parties) or any amendment or modification thereof
or waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made and (other than with respect to any representation or
warranty made by the Seller pursuant to Section 4.1 (e), (h), (i) or (p) of the
Sale Agreement) such inaccuracy shall continue for a period of ten (10) days
following the earlier of (i) receipt by the Company of written notice of such
inaccuracy from the Administrative Agent and (ii) an officer of the Company
becoming aware of such inaccuracy;

 

(h) the Seller shall fail to observe or perform any covenant, condition or
agreement contained in the Sale Agreement in any material respect and (other
than with respect to any covenant, condition or agreement of the Seller pursuant
to Section 5.1 (f) or (h) or Section 6.1 of the Sale Agreement), if such failure
is capable of being remedied, such failure shall continue for a period of ten
(10) days following the earlier of (i) receipt by the Seller of written notice
of such failure from the Administrative Agent and (ii) an officer of the Seller
becoming aware of such failure (or, if remediable and such failure could not
reasonably be expected to be cured within ten (10) days, the Seller commences
and diligently pursues such cure and such failure is cured within thirty (30)
days),

 



- 51 -

 

 

(i) the passing of a resolution by the equity holders of the Company in respect
of the winding up on a voluntary basis of the Company;

 

(j) any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of $1,000,000 (after giving effect to
insurance, if any, available with respect thereto) shall be rendered against the
Company, and the same shall remain unsatisfied, unvacated, unbonded or unstayed
for a period of thirty (30) days after the date on which the right to appeal has
expired;

 

(k) an ERISA Event occurs;

 

(l) a Change of Control occurs;

 

(m) the Portfolio Manager resigns in accordance with the Portfolio Management
Agreement and an Affiliate of the Portfolio Manager is not appointed (and has
accepted such appointment) in accordance with the Portfolio Management
Agreement; or

 

(n) the Company or the pool of Collateral shall become required to register as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Financing Providers shall, by notice to the
Company, take either or both of the following actions, at the same or different
times:  (i) terminate the Financing Commitments, and thereupon the Financing
Commitments shall terminate immediately, and (ii) declare all of the Secured
Obligations then outstanding to be due and payable in whole (or in part, in
which case any Secured Obligations not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the Secured
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company; and
in case of any event with respect to the Company described in clause (d) or (e)
of this Article, the Financing Commitments shall automatically terminate and all
Secured Obligations then outstanding, together with accrued interest thereon and
all fees and other obligations of the Company accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company.

 

As used herein:

 

“ERISA Event,” means that (1) the Company has underlying assets which constitute
“plan assets” within the Plan Asset Rules or (2) the Company or any ERISA
Affiliate sponsors, maintains, contributes to, be required to contribute to or
has any liability with respect to any Plan.

 



- 52 -

 

 

“Change of Control” means an event or series of events by which (A) the Seller
or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company or (B) Medley Management Inc. or its Affiliates
shall cease to be the investment advisor of the Seller.

 

ARTICLE VIII
ACCOUNTS; COLLATERAL SECURITY

 

The Accounts; Agreement as to Control.

 

(a) Establishment and Maintenance of Accounts. The Securities Intermediary
hereby acknowledges that it has established (1) an account designated as the
“Custodial Account”; (2) an account designated as the “MV Cure Account” and (3)
an account designated as the “Collection Account” (each, an “Account” and,
collectively, the “Accounts”), and the account numbers for the Accounts are set
forth on the Transaction Schedule. The Securities Intermediary agrees to
maintain each of the Accounts as a securities intermediary in the name of the
Company subject to the lien of the Collateral Agent under this Agreement, and
agrees not to change the name or account number of any Account without the prior
consent of the Collateral Agent. The Securities Intermediary hereby certifies
that it is a bank or trust company that in the ordinary course of business
maintains securities accounts for others and in that capacity has established
the Accounts in the name of the Company.

 

(b) Collateral Agent in Control of Securities Accounts. Each of the parties
hereto hereby agrees that (1) each Account shall be deemed to be a “securities
account” (within the meaning of Section 8-501(a) of the Uniform Commercial Code
in effect in the State of New York (the “UCC”)), (2) all property credited to
any Account shall be treated as a financial asset for purposes of Article 8 of
the UCC and (3) except as otherwise expressly provided herein, the Collateral
Agent will be exclusively entitled to exercise the rights that comprise each
financial asset credited to each Account. The parties hereto agree that the
Securities Intermediary shall act only on entitlement orders or other
instructions with respect to the Accounts originated by the Collateral Agent and
no other person (and without further consent by any other person); and the
Collateral Agent, for the benefit of the Secured Parties, shall have exclusive
control and the sole right of withdrawal over each Account. The only permitted
withdrawals from the Accounts shall be in accordance with the provisions of this
Agreement.

 



- 53 -

 

 

(c) Subordination of Lien, Etc. If the Securities Intermediary has or
subsequently obtains by agreement, operation of law or otherwise a security
interest in any Account or any security entitlement credited thereto, the
Securities Intermediary hereby agrees that such security interest shall be
subordinate to the security interest of the Collateral Agent. The property
credited to any Account will not be subject to deduction, set-off, banker’s
lien, or any other right in favor of any person other than the Collateral Agent
(except that the Securities Intermediary may set-off (1) all amounts due to the
Securities Intermediary in respect of its customary fees and expenses for the
routine maintenance and operation of the Accounts, and (2) the face amount of
any checks which have been credited to any Account but are subsequently returned
unpaid because of uncollected or insufficient funds).

 

(d) Property Registered, Indorsed, etc. to Securities Intermediary. All
securities or other property represented by a promissory note or an instrument
underlying any financial assets credited to any Account shall be registered in
the name of the Securities Intermediary, indorsed to the Securities Intermediary
in blank or credited to another securities account maintained in the name of the
Securities Intermediary, and in no case will any financial asset credited to any
Account be registered in the name of the Company, payable to the order of the
Company or specially indorsed to the Company except to the extent the foregoing
have been specially indorsed to the Securities Intermediary or in blank.

 

(e) Jurisdiction; Governing Law of Accounts. The establishment and maintenance
of each Account and all interests, duties and obligations related thereto shall
be governed by the law of the State of New York and the “securities
intermediary’s jurisdiction” (within the meaning of Section 8-110 of the UCC)
shall be the State of New York. Terms used in this Section 8.01 without
definition have the meanings given to them in the UCC.

 

(f) No Duties. The parties hereto acknowledge and agree that the Securities
Intermediary shall not have any additional duties other than those expressly set
forth in this Section 8.01, and the Securities Intermediary shall satisfy those
duties expressly set forth in this Section 8.01 so long as it acts without bad
faith, gross negligence or willful misconduct. Without limiting the generality
of the foregoing, the Securities Intermediary shall not be subject to any
fiduciary or other implied duties, and the Securities Intermediary shall not
have any duty to take any discretionary action or exercise any discretionary
powers.

 

Collateral Security; Pledge; Delivery.

 

(a) Grant of Security Interest. As collateral security for the prompt payment in
full when due of all the Company’s obligations to the Agents and the Lenders
(collectively, the “Secured Parties”) under this Agreement (collectively, the
“Secured Obligations”), the Company hereby (1) confirms the grant made on the
Original Closing Date pursuant to Section 8.02 of the Existing Loan Agreement
and (2) without constituting a novation of the grant confirmed under the
preceding clause (1), pledges to the Collateral Agent and grants a continuing
security interest in favor of the Collateral Agent in all of the Company’s
right, title and interest in, to and under (in each case, whether now owned or
existing, or hereafter acquired or arising) all accounts, payment intangibles,
general intangibles, chattel paper, electronic chattel paper, instruments,
deposit accounts, letter-of-credit rights, investment property, and any and all
other property of any type or nature owned by it (all of the property described
in this clause (a) being collectively referred to herein as “Collateral”),
including: (1) each Portfolio Investment, (2) the Accounts and all investments,
obligations and other property from time to time credited thereto, (3) the
Management Agreement and all rights relating thereto, (4) all other property of
the Company and (5) all proceeds thereof, all accessions to and substitutions
and replacements for, any of the foregoing, and all rents, profits and products
of any thereof.

 



- 54 -

 

 

(b) Delivery and Other Perfection. In furtherance of the collateral arrangements
contemplated herein, the Company shall (1) Deliver to the Collateral Agent the
Collateral hereunder as and when acquired by the Company; (2) if any of the
securities, monies or other property pledged by the Company hereunder are
received by the Company, forthwith take such action as is necessary to ensure
the Collateral Agent’s continuing perfected security interest in such Collateral
(including Delivering such securities, monies or other property to the
Collateral Agent); and (3) upon the reasonable request of the Administrative
Agent, deliver to the Collateral Agent and the Financing Providers, at the
expense of the Company, legal opinions from Dechert LLP or other counsel,
reasonably acceptable to the Administrative Agent and the Financing Providers,
as to the perfection and priority of the Collateral Agent’s security interest in
any of the Collateral.

 

“Deliver” (and its correlative forms) means the taking of the following steps:

 

(1) in the case of Portfolio Investments, Eligible Investments and amounts
deposited into the MV Cure Account, by (x) causing the Securities Intermediary
to indicate by book entry that a financial asset comprised thereof has been
credited to the Custodial Account and (y) causing the Securities Intermediary to
agree that it will comply with entitlement orders originated by the Collateral
Agent with respect to each such security entitlement without further consent by
the Company;

 

(2) in the case of each general intangible, by notifying the obligor thereunder
of the security interest of the Collateral Agent;

 

(3) in the case of Portfolio Investments consisting of money or instruments (the
“New York Collateral”) that do not constitute a financial asset forming the
basis of a security entitlement delivered to the Collateral Agent pursuant to
clause (1) above, by causing (x) the Collateral Agent to obtain possession of
such New York Collateral in the State of New York, or (y) a person other than
the Company and a securities intermediary (A)(I) to obtain possession of such
New York Collateral in the State of New York, and (II) to then authenticate a
record acknowledging that it holds possession of such New York Collateral for
the benefit of the Collateral Agent or (B)(I) to authenticate a record
acknowledging that it will take possession of such New York Collateral for the
benefit of the Collateral Agent and (II) to then acquire possession of such New
York Collateral in the State of New York;

 

(4) in the case of any account which constitutes a “deposit account” under
Article 9 of the UCC, by causing the Securities Intermediary to continuously
identify in its books and records the security interest of the Collateral Agent
in such account and, except as may be expressly provided herein to the contrary,
establishing dominion and control over such account in favor of the Collateral
Agent; and

 

(5) in all cases, by filing or causing the filing of a financing statement with
respect to such Collateral with the Delaware Secretary of State.

 



- 55 -

 

 

(c) Remedies, Etc. During the period in which an Event of Default shall have
occurred and be continuing, the Collateral Agent shall (but only if and to the
extent directed in writing by the Required Financing Providers, with (to the
extent permitted by applicable law) a copy to the Company) do any of the
following:

 

(1) Exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party under the UCC (whether or not the UCC applies to the
affected Collateral) and also may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Agent’s offices or elsewhere, for cash,
on credit or for future delivery, and upon such other terms as the Collateral
Agent (acting at the direction of the Required Financing Providers) may deem
commercially reasonable. The Company agrees that, to the extent notice of sale
shall be required by law, at least ten (10) days’ prior notice to the Company of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of the Collateral regardless of notice
of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

 

(2) Transfer all or any part of the Collateral into the name of the Collateral
Agent or a nominee thereof.

 

(3) Enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto.

 

(4) Endorse any checks, drafts, or other writings in the Company’s name to allow
collection of the Collateral.

 

(5) Take control of any proceeds of the Collateral.

 

(6) Execute (in the name, place and stead of any of the Company) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

 

(7) Perform such other acts as may be reasonably required to do to protect the
Collateral Agent’s rights and interest hereunder.

 



- 56 -

 

 

(d) Compliance with Restrictions. The Company and the Portfolio Manager agree
that in any sale of any of the Collateral whenever an Event of Default shall
have occurred and be continuing, the Collateral Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel in writing is necessary in order to avoid any violation of
applicable law (including compliance with such procedures as may restrict the
number of prospective bidders and purchasers, require that such prospective
bidders and purchasers have certain qualifications, and restrict such
prospective bidders and purchasers to persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral), or in order to obtain any
required approval of the sale or of the purchaser by any governmental regulatory
authority or official, and the Company and the Portfolio Manager further agree
that such compliance shall not, in and of itself, result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Collateral Agent be liable or accountable to the Company or the
Portfolio Manager for any discount allowed by the reason of the fact that such
Collateral is sold in good faith compliance with any such limitation or
restriction.

 

(e) Private Sale. The Collateral Agent shall incur no liability as a result of a
sale of the Collateral, or any part thereof, at any private sale pursuant to
clause (c) above conducted in a commercially reasonable manner. The Company and
the Portfolio Manager hereby waive any claims against each Agent and Financing
Provider arising by reason of the fact that the price at which the Collateral
may have been sold at such a private sale was less than the price which might
have been obtained at a public sale.

 

(f) Collateral Agent Appointed Attorney-in-Fact. The Company hereby appoints the
Collateral Agent as the Company’s attorney-in-fact (it being understood that the
Collateral Agent shall not be deemed to have assumed any of the obligations of
the Company by this appointment), with full authority in the place and stead of
the Company and in the name of the Company, from time to time in the Collateral
Agent’s discretion (exercised at the written direction of the Administrative
Agent or the Required Financing Providers, as the case may be), after the
occurrence and during the continuation of an Event of Default, to take any
action and to execute any instrument which the Administrative Agent or the
Required Financing Providers may deem necessary or advisable to accomplish the
purposes of this Agreement. The Company hereby acknowledges, consents and agrees
that the power of attorney granted pursuant to this clause is irrevocable during
the term of this Agreement and is coupled with an interest.

 

(g) Further Assurances. The Company covenants and agrees that, from time to time
upon the request of the Collateral Agent (as directed by the Administrative
Agent), the Company will execute and deliver such further documents, and do such
other acts and things as the Collateral Agent (as directed by the Administrative
Agent) may reasonably request in order fully to effect the purposes of this
Agreement and to protect and preserve the priority and validity of the security
interest granted hereunder or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral;
provided that no such document may alter the rights and protections afforded to
the Company or the Portfolio Manager herein.

 

(h) Termination. Upon the payment in full of all Secured Obligations (other than
unmatured contingent indemnification and reimbursement obligations) and
termination of the Financing Commitments, the security interest granted herein
shall automatically (and without further action by any party) terminate and all
rights to the Collateral shall revert to the Company. Upon any such termination,
the Collateral Agent will, at the Company’s sole expense, deliver to the
Company, or cause the Securities Intermediary to deliver, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all of the Collateral held by the
Securities Intermediary hereunder, and execute and deliver to the Company or its
nominee such documents as the Company shall reasonably request to evidence such
termination.

 



- 57 -

 

 

ARTICLE IX
THE AGENTS

 

Appointment of Administrative Agent and Collateral Agent. Each of the Financing
Providers hereby irrevocably appoints each of the Administrative Agent and the
Collateral Agent (each, an “Agent” and collectively, the “Agents”) as its agent
and authorizes such Agent to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms hereof, together with
such actions and powers as are reasonably incidental thereto. Anything contained
herein to the contrary notwithstanding, each Agent and each Financing Provider
hereby agree that no Financing Provider shall have any right individually to
realize upon any of the Collateral hereunder, it being understood and agreed
that all powers, rights and remedies hereunder with respect to the Collateral
shall be exercised solely by the Collateral Agent for the benefit of the Secured
Parties in accordance with the terms of this Agreement.

 

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Financing Provider (if applicable) as any
other Financing Provider and may exercise the same as though it were not an
Agent, and such financial institution and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company as if it were not an Agent hereunder.

 

No Agent shall have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) no Agent shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except that the
foregoing shall not limit any duty expressly set forth in this Agreement to
include such rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing as directed by (i) in the case of the Collateral
Agent (A) in respect of the exercise of remedies under Section 8.02(c), the
Required Financing Providers, or (B) in all other cases, the Administrative
Agent or (ii) in the case of any Agent, the Required Financing Providers (or
such other number or percentage of the Financing Providers as shall be necessary
under the circumstances as provided herein), and (c) except as expressly set
forth herein, no Agent shall have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Company that is
communicated to or obtained by the financial institution serving in the capacity
of such Agent or any of its Affiliates in any capacity. No Agent shall be liable
for any action taken or not taken by it in the absence of its own gross
negligence or willful misconduct or with the consent or at the request or
direction of the Administrative Agent (in the case of the Collateral
Administrator and the Collateral Agent only) or the Required Financing Providers
(or such other number or percentage of the Financing Providers that shall be
permitted herein to direct such action or forbearance). Each Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to it by the Company or a Financing Provider, and no Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness, genuineness,
value or sufficiency of this Agreement or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth herein, other than
to confirm receipt of items expressly required to be delivered to such Agent.

 



- 58 -

 

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing believed by it to be genuine and
to have been signed or sent by the proper person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper person, and shall not incur any liability for relying thereon. Each
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Financing
Providers, the instruction of the Required Financing Providers shall govern.
Neither the Collateral Administrator nor the Collateral Agent shall have any
duties or obligations under or in respect of any other agreement (including any
agreement that may be referenced herein) to which it is not a party. The grant
of any permissive right or power to the Collateral Agent hereunder shall not be
construed to impose a duty to act.

 

It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, compliance with the Eligibility
Criteria (Schedule 3) or the Concentration Limitations (Schedule 4) in any
instance, or otherwise to monitor or determine compliance by any other person
with the requirements of this Agreement.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through their respective Affiliates and the respective directors,
officers, employees, agents and advisors of such person and its Affiliates (the
“Related Parties”) for such Agent. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent or Collateral Agent, as the case may
be.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the other Agents,
the Financing Providers, the Portfolio Manager and the Company. Upon any such
resignation, the Required Financing Providers shall have the right (with, so
long as no Event of Default has occurred and is continuing or Market Value Event
has occurred, the consent of the Company and the Portfolio Manager) to appoint a
successor. If no successor shall have been so appointed by the Required
Financing Providers and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
Administrative Agent may, on behalf of the Financing Providers, appoint a
successor Agent which shall be a financial institution with an office in New
York, New York, or an Affiliate of any such bank. If no successor shall have
been so appointed by the Administrative Agent and shall have accepted such
appointment within sixty (60) days after the retiring Agent gives notice of its
resignation, such Agent may petition a court of competent jurisdiction for the
appointment of a successor. Upon the acceptance of its appointment as
Administrative Agent or Collateral Agent, as the case may be, hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. After the
retiring Agent’s resignation hereunder, the provisions of this Article and
Sections 5.03 and 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Administrative Agent or Collateral Agent, as the case may be.

 



- 59 -

 

 

Each Financing Provider acknowledges that it has, independently and without
reliance upon any Agent or any other Financing Provider and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Financing Provider also
acknowledges that it will, independently and without reliance upon any Agent or
any other Financing Provider and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.

 

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Securities Intermediary be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including lost
profits), even if such Agent, the Collateral Administrator or the Securities
Intermediary, as the case may be, has been advised of such loss or damage and
regardless of the form of action.

 

Each Agent and the Collateral Administrator shall not be liable for any error of
judgment made in good faith by an officer or officers of such Agent or the
Collateral Administrator, unless it shall be conclusively determined by a court
of competent jurisdiction that such Agent or the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts.

 

Each Agent and the Collateral Administrator shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement.

 

Each Agent and the Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder.

 

The protections set forth in this Section 9.01 shall likewise be available and
applicable to the Securities Intermediary and the Collateral Administrator.

 



- 60 -

 

 

SECTION 9.01. Additional Provisions Relating to the Collateral Agent and the
Collateral Administrator.

 

(a) Collateral Agent May Perform. The Collateral Agent shall from time to time
take such action (at the written direction of the Administrative Agent or the
Required Financing Providers) for the maintenance, preservation or protection of
any of the Collateral or of its security interest therein, provided that the
Collateral Agent shall have no obligation to take any such action in the absence
of such direction and shall have no obligation to comply with any such direction
if it reasonably believes that the same (1) is contrary to applicable law or (2)
might subject the Collateral Agent to any loss, liability, cost or expense,
unless the Administrative Agent or the Required Financing Providers, as the case
may be, issuing such instruction makes provision satisfactory to the Collateral
Agent for payment of same.

 

(b) Reasonable Care. The Collateral Agent is required to exercise reasonable
care in the custody and preservation of any of the Collateral in its possession,
provided that the Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any of the Collateral if it takes such
action for that purpose as the Company reasonably requests at times other than
upon the occurrence and during the continuance of any Event of Default, but
failure of the Collateral Agent to comply with any such request at any time
shall not in itself be deemed a failure to exercise reasonable care. The
Collateral Agent will not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any liens thereon.

 

(c) Collateral Agent Not Liable. Except to the extent arising from the gross
negligence, willful misconduct, criminal conduct, fraud or reckless disregard of
the Collateral Agent, the Collateral Agent shall not be liable by reason of its
compliance with the terms of this Agreement with respect to (1) the investment
of funds held thereunder in Eligible Investments (other than for losses
attributable to the Collateral Agent’s failure to make payments on investments
issued by the Collateral Agent, in its commercial capacity as principal obligor
and not as collateral agent, in accordance with their terms) or (2) losses
incurred as a result of the liquidation of any Eligible Investment prior to its
stated maturity.

 

(d) Certain Rights and Obligations of the Collateral Agent. Without further
consent or authorization from any Financing Providers, the Collateral Agent may
execute any documents or instruments necessary to release any lien encumbering
any item of Collateral that is the subject of a sale or other disposition of
assets permitted by this Agreement or as otherwise permitted or required
hereunder or to which the Required Financing Providers have otherwise consented.
Anything contained herein to the contrary notwithstanding, in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale, any Agent or Financing Provider may be the purchaser of
any or all of such Collateral at any such sale and the Collateral Agent, as
agent for and representative of the Financing Providers (but not any Financing
Provider in its individual capacity unless the Required Financing Providers
shall otherwise agree), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any collateral
payable by the purchaser at such sale.

 



- 61 -

 

 

(e) Collateral Agent and Collateral Administrator Fees and Expenses. The Company
agrees to pay to the Collateral Agent and the Collateral Administrator such fees
as the Administrative Agent, the Collateral Agent, the Collateral Administrator
and the Portfolio Manager, may agree in writing, subject to the Priority of
Payments. The Company further agrees to pay to the Collateral Agent and the
Collateral Administrator, or reimburse the Collateral Agent and the Collateral
Administrator for paying, reasonable and documented out-of-pocket expenses in
connection with this Agreement and the transactions contemplated hereby, subject
to the Priority of Payments.

 

(f) Execution by the Collateral Agent and the Collateral Administrator. The
Collateral Agent and the Collateral Administrator are executing this Agreement
solely in their capacity as Collateral Agent and Collateral Administrator
hereunder and in no event shall have any obligation to make any Advance, provide
any Financing or perform any obligation of the Administrative Agent hereunder.

 

(g) Reports by the Collateral Administrator. The Collateral Administrator shall
prepare such reports as may be mutually agreed to by the Administrative Agent,
the Portfolio Manager and the Collateral Administrator.

 

ARTICLE X
MISCELLANEOUS

 

Non-Petition; Limited Recourse. Each of the Collateral Agent, the Securities
Intermediary, the Collateral Administrator and the Portfolio Manager hereby
agrees not to commence, or join in the commencement of, any proceedings in any
jurisdiction for the bankruptcy, winding-up or liquidation of the Company or any
similar proceedings, in each case prior to the date that is one year and one day
(or if longer, any applicable preference period plus one day) after the payment
in full of all amounts owing to the parties hereto. The foregoing restrictions
are a material inducement for the parties hereto to enter into this Agreement
and are an essential term of this Agreement. The Administrative Agent or the
Company may seek and obtain specific performance of such restrictions (including
injunctive relief), including, without limitation, in any bankruptcy,
winding-up, liquidation or similar proceedings. The Company shall promptly
object to the institution of any bankruptcy, winding-up, liquidation or similar
proceedings against it and take all necessary or advisable steps to cause the
dismissal of any such proceeding; provided that such obligation shall be subject
to the availability of funds therefor. Nothing in this Section 10.01 shall limit
the right of any party hereto to file any claim or otherwise take any action
with respect to any proceeding of the type described in this Section that was
instituted against the Company by any Person other than a party hereto.

 



- 62 -

 

 

Notwithstanding any other provision of this Agreement, no recourse under any
obligation, covenant or agreement of the Company or the Portfolio Manager
contained in this Agreement shall be had against any incorporator, stockholder,
partner, officer, director, member, manager, employee or agent of the Company,
the Portfolio Manager or any of their respective Affiliates (solely by virtue of
such capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of the Company
and (with respect to the express obligations of the Portfolio Manager hereunder)
the Portfolio Manager and that no personal liability whatever shall attach to or
be incurred by any incorporator, stockholder, officer, director, member,
manager, employee or agent of the Company, the Portfolio Manager or any of their
respective Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of the Company
or the Portfolio Manager contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by the Company or the Portfolio
Manager of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

 

Notices. All notices and other communications in respect hereof (including,
without limitation, any modifications hereof, or requests, waivers or consents
hereunder) to be given or made by a party hereto shall be in writing (including
by electronic mail or other electronic messaging system of .pdf or other similar
files) to the other parties hereto at the addresses for notices specified on the
Transaction Schedule (or, as to any such party, at such other address as shall
be designated by such party in a notice to each other party hereto). All such
notices and other communications shall be deemed to have been duly given when
(a) transmitted by facsimile, (b) personally delivered, (c) in the case of a
mailed notice, upon receipt, or (d) in the case of notices and communications
transmitted by electronic mail or any other electronic messaging system, upon
delivery, in each case given or addressed as aforesaid.

 

No Waiver. No failure on the part of any party hereto to exercise and no delay
in exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 



- 63 -

 

 

Expenses; Indemnity; Damage Waiver.

 

(a)  The Company shall pay (1) all reasonable and documented out-of-pocket
expenses incurred by the Agents and their Related Parties, including the fees,
charges and disbursements of one outside counsel for each Agent and such other
local counsel as required for the Agents, collectively (subject, in the case of
the Collateral Agent, to the limitations set forth in the fee schedule dated
June 17, 2014 in connection with the transactions contemplated hereby), in
connection with the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and (2)
all reasonable and documented out-of-pocket expenses incurred by the Agents and
the Lenders, including the fees, charges and disbursements of one outside
counsel for each Agent and such other local counsel as required for all of them,
in connection herewith, including the enforcement or protection of their rights
in connection with this Agreement, including their rights under this Section, or
in connection with the Financings provided by them hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Financings.

 

(b) The Company shall indemnify the Agents, the Collateral Administrator, the
Securities Intermediary, the Lenders and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of one outside counsel for each Agent and such other local counsel as required
for any Indemnitees, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (1) the execution or delivery of this
Agreement or any agreement or instrument contemplated thereby, the performance
by the parties thereto of their respective obligations or the exercise of the
parties thereto of their respective rights or the consummation of the
transactions contemplated hereby, (2) any Financing or the use of the proceeds
therefrom, or (3) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(i) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith,
fraud, reckless disregard or willful misconduct of such Indemnitee or (ii) with
respect to the Lenders, relate to the performance of the Portfolio Investments.
This Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c) To the extent permitted by applicable law, the Company shall not assert, and
hereby waives, any claim against any Indemnitee, and no Indemnitee (other than
the Collateral Agent, the Collateral Administrator, the Securities Intermediary
and each Related Party thereof) shall assert, and each Indemnitee (other than
the Collateral Agent, the Collateral Administrator, the Securities Intermediary
and each Related Party thereof) hereby waives, any claim against the Company, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement, instrument or
transaction contemplated hereby, any Financing or the use of the proceeds
thereof.

 



- 64 -

 

 

Amendments. Subject to Section 3.01(f), no amendment, modification or waiver in
respect of this Agreement will be effective unless in writing (including,
without limitation, a writing evidenced by a facsimile transmission or
electronic mail) and executed by each of the Company, the Agents, the Required
Financing Providers and the Portfolio Manager; provided, however, that any
amendment to this Agreement that the Administrative Agent determines in its
commercially reasonable judgment is necessary to effectuate the purposes of
Section 1.04 hereof following the occurrence and during the continuance of an
Event of Default or following the occurrence of a Market Value Event and which
would not result in an increase or decrease in the rights, duties or liabilities
of the Portfolio Manager shall not be required to be executed by the Portfolio
Manager; provided, further, that the Administrative Agent may waive any of the
Eligibility Criteria and the requirements set forth in Schedule 3 or Schedule 4
in its sole discretion.

 

Successors; Assignments.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Portfolio Manager, the Administrative Agent and each Financing Provider (and
any attempted assignment or transfer by the Company without such consent shall
be null and void) and the Portfolio Manager may not assign or otherwise transfer
any of its right or obligations hereunder without the prior written consent of
the Administrative Agent. Except as expressly set forth herein, nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b) Subject to the conditions set forth below, any Lender may assign to one or
more banks or other financial institutions (or Affiliates thereof) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Financing Commitment and the Advances at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld) of
the Administrative Agent; provided that no consent of the Administrative Agent
shall be required for an assignment of any Financing Commitment to an assignee
that is a Lender (or any Affiliate thereof) with a Financing Commitment
immediately prior to giving effect to such assignment.

 

Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent; and (C) unless an Event of Default has occurred and is
continuing or a Market Value Event has occurred no Lender may assign this
Agreement or any of its rights and obligations under this Agreement to a Person
identified on Schedule 5 (an “Ineligible Person”) without the prior written
consent of the Company.

 

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Sections 5.03 and 10.04).

 



- 65 -

 

 

The Administrative Agent, acting for this purpose as an agent of the Company,
shall maintain at one of its offices a copy of each assignment and assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Financing Commitment of, and principal amount (and stated
interest) of the Advances owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the parties hereto shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company, any Lender and the
Portfolio Manager, at any reasonable time and from time to time upon reasonable
prior notice. Upon its receipt of a duly completed assignment and assumption
executed by an assigning Lender and an assignee, the Administrative Agent shall
accept such assignment and assumption and record the information contained
therein in the Register.

 

(c) Any Lender may, without the consent of the Company or the Administrative
Agent, sell participations to one or more banks or other entities (a “Lender
Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Financing Commitment and the
Advances owing to it); provided that (1) such Lender’s obligations under this
Agreement shall remain unchanged, (2) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (3) the Company, the Agents and the other Financing Providers shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Lender Participant, agree to any Material Amendment that
affects such Lender Participant. As used herein, “Material Amendment” means any
amendment, modification or supplement to this Agreement that (i) increases the
Financing Commitment of any Lender, (ii) reduces the principal amount of any
Advance or reduces the rate of interest thereon, or reduces any fees payable
hereunder, (iii) postpones the scheduled date of payment of the principal amount
of any Advance, or any interest thereon, or any other amounts payable hereunder,
or reduces the amount of, waives or excuses any such payment, or postpones the
scheduled date of expiration of any Financing Commitment, (iv) changes any
provision in a manner that would alter the pro rata sharing of payments required
hereby, or (v) changes any of the provisions of this Section or the definition
of “Required Financing Providers” or any other provision hereof specifying the
number or percentage of Financing Providers required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder.
No Lender Participant shall be an Ineligible Person without the prior written
consent of the Company.

 



- 66 -

 

 

(d) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Company, maintain a register on which it enters the name and
address of each Lender Participant and the principal amounts (and stated
interest) of each Lender Participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Lender Participant or any
information relating to a Lender Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and Section 1.163-5(b)(1) of the proposed United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. The Company
agrees that each Participant shall be entitled to the benefits of Sections
3.01(e) and 3.03 (subject to the requirements and limitations therein, including
the requirements under Section 3.03(f) (it being understood that the
documentation required under Section 3.03(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (d) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.01(e) relating to replacement of Lenders as if it were an assignee
under paragraph (b) of this Section 10.06; and (B) shall not be entitled to
receive any greater payment under Sections 3.01(e) and 3.03, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the replacement of Lenders provisions set forth in Section
3.01(e) with respect to any Participant.

 

Governing Law; Submission to Jurisdiction; Etc.

 

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York.

 

(b) Submission to Jurisdiction. With respect to any suit, action or proceedings
relating to this Agreement (collectively, “Proceedings”), each party hereto
irrevocably (i) submits to the non-exclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in New York City and (ii) waives any objection which it may have at
any time to the laying of venue of any Proceedings brought in any such court,
waives any claim that such Proceedings have been brought in an inconvenient
forum and further waives the right to object, with respect to such Proceedings,
that such court does not have any jurisdiction over such party. Nothing in this
Agreement precludes any party hereto from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

(c) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 



- 67 -

 

 

Interest Rate Limitation.. Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Advance, together with all fees,
charges and other amounts which are treated as interest on such Advance under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Advance in accordance with applicable
law, the rate of interest payable in respect of such Advance hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Advance but were not payable as a result of the
operation of this Section 10.08 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Advances or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

Counterparts. This Agreement may be executed in any number of counterparts by
facsimile or other written form of communication, each of which shall be deemed
to be an original as against the party whose signature appears thereon, and all
of which shall together constitute one and the same instrument.

 

Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under this Agreement may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(1) a reduction in full or in part or cancellation of any such liability;

 

(2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or

 

(3) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

 



- 68 -

 

 

As used herein:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

[remainder of page intentionally blank]

 

- 69 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  ALPINE FUNDING LLC, as Company       By:  SIC Advisors LLC, its Designated
Manager                               By     Name:      Title:         SIC
ADVISORS LLC, as Portfolio Manager         By     Name:     Title:        
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent         By  
  Name:     Title:  

 

 

 

 

  CITIBANK, N.A., as Collateral Agent                               By     Name:
    Title:         CITIBANK, N.A., as Securities Intermediary         By    
Name:     Title:         VIRTUS GROUP LP, as Collateral Administrator         By
    Name:     Title:         The Financing Providers       JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as Lender         By     Name:     Title:  

 

- 2 -

 

 

SCHEDULE 1

 

Transaction Schedule

 

1. Types of Financing Available Financing Limit             Advances yes  
U.S.$300,000,000; which amount may be increased from time to time to up to
$350,000,000 pursuant to Section 2.01After giving effect to the prepayment
permanent reduction described in Section 4.07(b), U.S.$180,000,000.           2.
Financing Providers   Financing Commitment           Lender: JPMorgan Chase
Bank, National Association After giving effect to the prepayment permanent
reduction described in Section 4.07(b), U.S.$300,000,000180,000,000, as reduced
from time to time pursuant to Section 1.04, Section 4.03(c), 4.03(g) or Section
4.07 or increased from time to time to up to $350,000,000 pursuant to Section
2.01.       3. Scheduled Termination Date: March 29, 2022.       4. Interest
Rates           Applicable Margin for Advances:

With respect to interest based on the LIBO Rate, 2.85any Benchmark, 3.10% per
annum (subject to increase in accordance with Section 3.01(b)).

With respect to interest based on the Base Rate, 2.853.10% per annum (subject to
increase in accordance with Section 3.01(b)).

     

 



 

 

 

5. Account Numbers           Custodial Account: 11262500   MV Cure Account:
11262600   Collection Account: 11262700       6. Market Value Trigger:
160166.67%       7. Purchases of Restricted Securities          

Notwithstanding anything herein to the contrary, no Portfolio Investment may
constitute, at the time of initial purchase, a Restricted Security. As used
herein, “Restricted Security” means any security that forms part of a new issue
of publicly issued securities (a) with respect to which an Affiliate of any
Financing Provider that is a “broker” or a “dealer”, within the meaning of the
Securities Exchange Act of 1934, participated in the distribution as a member of
a selling syndicate or group within 30 days of the proposed purchase by the
Company and (b) which the Company proposes to purchase from any such Affiliate
of any Financing Provider.

           

[remainder of page intentionally blank]

 



- 2 -

 

 

Addresses for Notices

 

The Company: Alpine Funding LLC
375 Park Avenue, 33rd Floor
New York, New York 10152

Attn: Richard T. Allorto, Jr.

Fax: 212-759-0098

Email: Rick.allorto@medleycapital.com

      The Portfolio Manager:

SIC Advisors LLC

375 Park Avenue, 33rd Floor

New York, New York 10152

Attn: Richard T. Allorto, Jr.

Fax: 212-759-0098

Email: Rick.allorto@medleycapital.com

      The Administrative Agent:

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Nick Rapak

Telephone: (302) 634-4961

       

with a copy to

         

JPMorgan Chase Bank, National Association

383 Madison Ave.

New York, New York 10179

Attention: Louis Cerrotta

Telephone: 212-622-7092

Email:

NA_Financing_Approvals@jpmorgan.com

      The Collateral Agent:

Citibank, N.A.

480 Washington Blvd., 30th Floor

Jersey City, NJ 07310

Attention:  Agency & Trust – Alpine Funding       The Securities Intermediary:

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

Attention: Agency & Trust – Alpine Funding

 

      The Collateral Administrator:

Virtus Group LP

1301 Fannin Street, 17th Floor

Houston, TX 77002

Attention: Alpine Funding

 

      JPMCB:

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Robert Nichols

Facsimile: (302) 634-1092

        with a copy to:          

JPMorgan Chase Bank, National Association

270 Park Avenue

New York, New York 10017

Attention: Louis Cerrotta

Telephone: 212-622-7092

      Each other Financing Provider: The address (or facsimile number or
electronic mail address) provided by it to the Administrative Agent.  

 

- 3 -

 

 

SCHEDULE 2

 

Contents of Notices of Acquisition

 

Each Notice of Acquisition shall include the following information for the
related Portfolio Investment(s):

 

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Attention: Ryan Hanks

Email: ryan.j.hanks@jpmorgan.com

 

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Louis Cerrotta

Email: NA_Financing_Approvals@jpmorgan.com

 

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Ryan Hanks

 

cc:

[_]

 

Citibank, N.A., as Collateral Agent

 

Virtus Group LP, as Collateral Administrator

 



 

 

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Loan Agreement, dated as of
September 29, 2017 (as amended, the “Agreement”), among ALPINE FUNDING LLC, as
borrower (the “Company”), JPMorgan Chase Bank, National Association, as
administrative agent (the “Administrative Agent”), SIC ADVISORS LLC, as
portfolio manager (the “Portfolio Manager”), the financing providers party
thereto, and the collateral agent and securities intermediary party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given such terms in the Agreement.

 

Pursuant to the Agreement, the Portfolio Manager hereby provides notice that the
Company intends to acquire the following Portfolio Investment(s) via [a
Purchase][a Substitution]:

 

                    1                                                  

 

To the extent available, we have included herewith (1) the material underlying
instruments (including the collateral and security documents) relating to each
such Portfolio Investment, (2) audited financial statement for the previous most
recently ended three years of the obligor of each such Portfolio Investment, (3)
quarterly statements for the previous most recently ended eight fiscal quarters
of the obligor of each such Portfolio Investment, (4) any appraisal or valuation
reports conducted by third parties in connection with the proposed investment by
the Company, (5) applicable “proof of existence” details (if requested by the
Administrative Agent) and (6) the ratio of indebtedness to EBITDA as calculated
by the Portfolio Manager. The Portfolio Manager acknowledges that it will
provide such other information from time to time reasonably requested by the
Administrative Agent.

 

  Very truly yours,       SIC ADVISORS LLC, as Portfolio Manager    
                   By     Name:      Title:  

 

 

 



 

1 Per Schedule 6 of the Agreement.

 

- 2 -

 

 

SCHEDULE 3

 

Eligibility Criteria

 

1.Each Portfolio Investment is a Loan or a debt security and is not a Revolving
Credit Facility, Synthetic Security, a Zero-Coupon Security, a Structured
Finance Obligation or a Letter of Credit.

 

2.Other than Collateralized Delayed Funding Commitments and Delayed Funding Term
Loans, such Portfolio Investment does not require the making of any future
advance or payment by the Company to the issuer thereof or any related
counterparty.

 

3.Such Portfolio Investment is pledgeable to the Collateral Agent.

 

4.Such Portfolio Investment is denominated and payable in U.S. dollars.

 

5.Such Portfolio Investment is not subject to an event of default (as defined in
the underlying instruments for such Portfolio Investment) in accordance with its
terms (including the terms of its underlying instruments after giving effect to
any grace and/or cure period set forth in the related loan agreement, but not to
exceed five (5) days) and no Indebtedness of the obligor thereon ranking pari
passu with such Portfolio Investment is in default with respect to the payment
of principal or interest for which the lenders for such pari passu Indebtedness
have elected to accelerate such Indebtedness, which such default would trigger a
default under the related loan agreement (after giving effect to any grace
and/or cure period set forth in the related loan agreement, but not to exceed
five (5) days) (a “Defaulted Obligation”).

 

6.On the Settlement Date, the timely repayment of such Portfolio Investment is
not subject to non-credit-related risk as determined by the Portfolio Manager in
its good faith and reasonable judgment.

 

7.The Company is entitled to receive payments due under the terms of such
Portfolio Investment and proceeds from disposing of such Portfolio Investment
free and clear of withholding tax, other than (A) with respect to FATCA or
withholding tax as to which the obligor or issuer must make additional payments
so that the net amount received by the Company after satisfaction of such tax is
the amount due to the Company before the imposition of any withholding tax and
(B) withholding tax on amendment, waiver, consent and extension fees.

 

8.Such Portfolio Investment is not an equity security and does not provide, on
the date of acquisition, for conversion or exchange at any time over its life
into an equity security.

 

9.Such Portfolio Investment is not a Participation Interest in a Loan.

 

10.Such Portfolio Investment is in registered form for U.S. federal income tax
purposes.

 



 

 

 

The following capitalized terms used in this Schedule 3 shall have the meanings
set forth below:

 

“Collateralized Delayed Funding Commitments” means the undrawn commitments with
respect to all Delayed Funding Term Loans to the extent such undrawn commitments
are cash collateralized in favor of the Secured Parties pursuant to an
arrangement reasonably acceptable to the Administrative Agent.

 

“Delayed Funding Term Loan” means any Portfolio Investment that (a) requires the
holder thereof to make one or more future advances to the obligor under the
underlying instruments relating thereto, (b) specifies a maximum amount that can
be borrowed on one or more fixed borrowing dates, and (c) does not permit the
re-borrowing of any amount previously repaid by the obligor thereunder; but any
such loan will be a Delayed Funding Term Loan only to the extent of undrawn
commitments and only until all commitments by the holders thereof to make
advances to the obligor thereon expire or are terminated or reduced to zero. The
term “Delayed Funding Term Loan” shall exclude all Collateralized Delayed
Funding Commitments with respect thereto.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and intergovernmental
agreements thereunder, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
official practices adopted pursuant to any such intergovernmental agreements.

 

“Letter of Credit” means a facility whereby (i) a fronting bank (“LOC Agent
Bank”) issues or will issue a letter of credit (“LC”) for or on behalf of a
borrower pursuant to an underlying instrument, (ii) if the LC is drawn upon, and
the borrower does not reimburse the LOC Agent Bank, the lender/participant is
obligated to fund its portion of the facility and (iii) the LOC Agent Bank
passes on (in whole or in part) the fees and any other amounts it receives for
providing the LC to the lender/participant.

 

“Loan” means any obligation for the payment or repayment of borrowed money that
is documented by a term loan agreement, revolving loan agreement or other
similar credit agreement.

 

“Participation Interest” means a participation interest in a Loan or a debt
security.

 

“Revolving Credit Facility” means any Portfolio Investment (other than a Delayed
Funding Term Loan) that is a loan (including revolving loans, including funded
and unfunded portions of revolving credit lines and letter of credit facilities,
unfunded commitments under specific facilities and other similar loans and
investments) that by its terms may require one or more future advances to be
made to the obligor by the Company, provided that any such loan will be a
Revolving Credit Facility only until all commitments to make advances to the
Company expire or are terminated or irrevocably reduced to zero.

 



- 2 -

 

 

“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities.

 

“Synthetic Security” means a security or swap transaction, other than a
participation interest or a letter of credit, that has payments associated with
either payments of interest on and/or principal of a reference obligation or the
credit performance of a reference obligation.

 

“Zero-Coupon Security” means any debt security that by its terms (a) does not
bear interest for all or part of the remaining period that it is outstanding or
(b) pays interest only at its stated maturity.

 

- 3 -

 

 

SCHEDULE 4

 

Concentration Limitations

 

The “Concentration Limitations” shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments owned (or in relation to a
proposed purchase of a Portfolio Investment, proposed to be owned) by the
Company comply with all the requirements set forth below:

 

1.Portfolio Investments issued by a single obligor and its Affiliates may not
exceed an aggregate principal balance equal to 5% of the Collateral Principal
Amount; provided that Portfolio Investments issued by two obligors and their
respective Affiliates may each constitute up to an aggregate principal balance
equal to 6.7% of the Collateral Principal Amount. Notwithstanding the foregoing,
no obligor shall deemed an Affiliate of any person solely because they are under
the control of the same private equity sponsor or similar sponsor.

 

2.From and after the end of the Ramp-Up Period, not less than 62.570% of the
Collateral Principal Amount may consist of First Lien Loans and cash and
Eligible Investments on deposit in the Accounts representing Principal Proceeds.

 

3.From and after the end of the Ramp-Up Period, not more than 15% of the
Collateral Principal Amount may consist of Mezzanine Loans.

 

4.From and after the end of the Ramp-Up Period, not more than 20% of the
Collateral Principal Amount may consist of Portfolio Investments that are issued
by obligors that belong to the same Moody’s Industry Classification; provided
that Portfolio Investments that are issued by obligors that belong to any one
Moody’s Industry Classification may constitute up to 30% of the Collateral
Principal Amount. As used herein, “Moody’s Industry Classifications” means the
industry classifications set forth in Schedule 6 hereto, as such industry
classifications shall be updated at the option of the Portfolio Manager (with
the consent of the Administrative Agent) if Moody’s publishes revised industry
classifications.

 

5.Not more than 7.5% of the Collateral Principal Amount may consist of
Collateralized Delayed Funding Commitments.

 

6.The aggregate amount of undrawn commitments in respect of Delayed Funding Term
Loans shall not exceed the lesser of (i) $20,000,000 and (ii) an amount equal to
(x) $45,000,000 minus (y) the then-current amount of Collateralized Delayed
Funding Commitments.

 

As used herein, “Collateral Principal Amount” means on any date of determination
(A) the aggregate principal balance of the Portfolio, including the funded and
unfunded balance on any Delayed Funding Term Loan, as of such date plus (B) the
amounts on deposit in the Accounts (including cash and Eligible Investments)
representing Principal Proceeds as of such date minus (C) the aggregate
principal balance of all Ineligible Investments as of such date.

 

 

 

 

SCHEDULE 5

List of Ineligible Persons

  

Any entity listed below or any Affiliate thereof:

 

●Fifth Street Finance Corporation

●MCG Capital Corporation

●THL Credit, Incorporated

●PennantPark Investment Corporation

●Business Development Corporation of America (BDCA)

●Golub Capital, Incorporated

●KCAP Financial, Incorporated

●Solar Capital, Ltd.

●MVC Capital, Incorporated

●Prospect Capital Corporation

●Gladstone Capital Corporation

●Triangle Capital Corporation

●Ares Capital Corporation

●Main St Capital Corporation

●Monroe Capital Corporation

 

And, any entity listed below:

 

●FS Investment Corporation

●FS Investment Corporation II

●FS Global Credit Opportunities Fund

●Apollo Investment Corporation

●Cion Investment Corporation

 

 

 

 

SCHEDULE 6

 

Moody’s Industry Classifications Industry Code   Description 1   Aerospace &
Defense 2   Automotive 3   Banking, Finance, Insurance & Real Estate 4  
Beverage, Food & Tobacco 5   Capital Equipment 6   Chemicals, Plastics & Rubber
7   Construction & Building 8   Consumer goods:  Durable 9   Consumer goods: 
Non-durable 10   Containers, Packaging & Glass 11   Energy:  Electricity 12  
Energy:  Oil & Gas 13   Environmental Industries 14   Forest Products & Paper 15
  Healthcare & Pharmaceuticals 16   High Tech Industries 17   Hotel, Gaming &
Leisure 18   Media: Advertising, Printing & Publishing 19   Media:  Broadcasting
& Subscription 20   Media:  Diversified & Production 21   Metals & Mining 22  
Retail 23   Services:  Business 24   Services:  Consumer 25   Sovereign & Public
Finance 26   Telecommunications 27   Transportation:  Cargo 28  
Transportation:  Consumer 29   Utilities:  Electric 30   Utilities:  Oil & Gas
31   Utilities:  Water 32   Wholesale

 

 

 

 

EXHIBIT A

 

Form of Request for Advance

 

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Attention: Ryan Hanks

 

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Louis Cerrotta

Email: louis.cerrotta@jpmorgan.com

larry.w.wise@jpmorgan.com
Lingzi.x.ouyang@jpmorgan.com
ruchira.patel@jpmorgan.com
Sud.X.Subrahmanyan@jpmorgan.com
Allison.Shapiro@jpmorgan.com
Ravi.d.Sarawgi@jpmorgan.com
Arthur.Flynn@jpmorgan.com
ct.financing.requests@jpmorgan.com
de_custom_business@jpmorgan.com
Jacob.s.pollack@jpmorgan.com

 

 

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Robert Nichols

 

cc:[Collateral Agent]

 

 

[Collateral Administrator]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Loan Agreement, dated as of
September 29, 2017 (as amended, the “Agreement”), among Alpine Funding LLC, as
borrower (the “Company”), JPMorgan Chase Bank, National Association, as
administrative agent (the “Administrative Agent”), SIC Advisors LLC, as
portfolio manager (the “Portfolio Manager”), the financing providers party
thereto, and the collateral agent and securities intermediary party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given such terms in the Agreement.

 



 

 

 

Pursuant to the Agreement, you are hereby notified of the following:

 

(1) The Company hereby requests an Advance under Section 2.03 of the Agreement
to be funded on [____________].

 

(2) The aggregate amount of the Advance requested hereby is $[_________].2

 

(3) The proposed purchases (if any) relating to this request are as follows:

 

Security   Par   Price   Purchased Interest (if any)                            

 

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement have been satisfied or
waived as of the related Trade Date (and shall be satisfied or waived as of the
related Settlement Date).

 

  Very truly yours,       Alpine Funding LLC       By:  SIC Advisors LLC, its
Designated Manager                                   By     Name:      Title:  

 



 

2 Note: The requested Financing shall be in an amount such that, after giving
effect thereto and the related purchase of the applicable Portfolio
Investment(s) and/or Permitted Distribution (if any), the Compliance Condition
is satisfied.

 

 

 



 

 